Law Department The Lincoln National Life Insurance Company One Granite Place Concord, NH 03301 Ronald R. Bessette Senior Counsel Phone: 603-229-6140 Ronald.Bessette@LFG.com VIA FedEx & email June 15, 2010 Ellen Sazzman, Esq. Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:The Lincoln National Life Insurance Company Lincoln Life Variable Annuity Account N File Nos. 333-40937, 811-08517 Dear Ms. Sazzman: This letter and the attached prospectus supplement are in response to your comments discussed by phone on April 29, 2010. For your convenience, we have also enclosed a supplement that is blacklined to the former version, which, because of the significant number of changes, may or may not be helpful to you. At your request, we have re-arranged certain sections of the supplement. Most of the information that was formerly part of the introduction has been moved into the body of the supplement. The supplement now begins with a brief introduction of the Long-Term Care rider, followed by the other more specific sections in the same order as they will appear in the underlying prospectus. You will note that there has been a product feature change to the LTC Coverage Effective Date. We have changed it from the 2nd Rider Date anniversary to the 1st Rider Date anniversary. All other features of the product remain the same. Following are our responses to your comments. Page number references point to page numbers in the clean version of the supplement. Because of formatting changes we have made to the supplement, the page numbers are significantly different than the prior version of the supplement. Comment 1:Page 1 – Lincoln Long-Term Care Advantage, 1st paragraph: The defined term (LTC Benefits) should appear after its definition. Response:The term has been defined prior to its use in the first paragraph (now on page 3). Comment 2:Page 1 – Lincoln Long-Term Care Advantage, 4th paragraph:Add a comma following the phrase “ability to have a death benefit” in the fifth bullet. Response:A comma has been added. This discussion is now at the top of page 4. Comment 3:Consider moving some of the introductory language into the main body of the supplement. Response:A short introductory paragraph has been added on page 1, and several sections have been moved, beginning on page 3, and are in the same order as they will appear in the underlying prospectus. Comment 4:Page 2 – Eligibility to Purchase the Rider: Please identify, in the second sentence of this paragraph, who is considered the insured (covered life) under the rider. Response:The sentence (now on page 6) has been revised as follows: “LTC Benefits are payable to Only the Covered Life who is the person insured under the Rider. The Covered Life must also be the contractowner who is also the and the annuitant will be eligible to receive LTC Benefit payments under the contract.” Comment 5:Page 2 – Eligibility to Purchase the Rider:Add “In order to purchase the Rider” at the beginning of the third sentence. Response: This clarification has been added. Comment 6:Page 2 – Eligibility to Purchase the Rider, 3rd paragraph: The term Rider Date is used as a defined term before it is defined. In addition, be consistent throughout the supplement in the use of Rider Date and phrase “Rider’s effective date.” Response:The eligibility discussion now appears after the term is defined in the Rider Definition section, which begins on page 4. Comment 7:Rider Benefits – Page 2: Consider moving some of the discussion in the first paragraph into the main body of the supplement. For example, mention the type of LTC benefits without describing each benefit. Response:The description for each benefit has been deleted, and a cross-reference to the discussion of each benefit later in the supplement has been added. This section begins at the top of page 7. Comment 8:Rider Benefits – Page 2: Bold the second sentence of the second paragraph of this section. Response:This sentence has been formatted with bold text. Comment 9:Rider Benefits – Page 2: There appears to be a typo in the fourth sentence of this paragraph. Delete the word “either”. Response:This typo has been corrected. Comment 10:Rider Benefits – Page 3: The third paragraph of this section (top of page 3) is complicated and provides too much detail for the introduction. Consider simplifying this paragraph by moving a portion of the discussion to the main body of the supplement. Response:This paragraph has been moved to the main body of the supplement. Comment 11:Rider Benefits – Page 3, 4th paragraph:The term Chronically Ill has not yet been defined. Consider adding as a defined term or introducing the term at a later point in the supplement. Response:This discussion now appears after the term is defined in the Rider Definition section. Comment 12:Rider Benefits – Page 3: Move the second half of the fourth paragraph, beginning with “In order to determine your eligibility …”, inserting to follow immediately the bolded section below. Response:This portion of text has been moved. Comment 13:Rider Benefits – Page 3, 5th paragraph: a. Please clarify the use of the acronym “VA”. b. Clarify what the phrase “unless otherwise required by law” modifies. Response: a. The following description has been added to clarify VA:“like the healthcare facilities run by the Veterans Administration”. b. The phrase modifies the treatment obtained in governmental facilities like the facilities run by the Veterans Administration. We have enclosed the phrase in parentheses. The phrase is meant to disclose that such treatment in government facilities may not be excludable as Long-Term care Services due to state variations in the rider which require coverage of such services. Comment 14:Page 3 – Rider Benefits, 5th paragraph: Expand on the availability of services available under Medicare. Are they available to all individuals? Under all circumstances? Response:We have clarified that services available “to you” under Medicare or other governmental programs are not covered Long-Term Care Services under the Rider. Comment 15:Rider Benefits – Page 3, 5th paragraph: Be more specific about who is included in “members of your family.” Response:Only immediate members of the family are included, and we have made this distinction. Comment 16: Rider Benefits – Page 3, 6th paragraph: Consider moving this paragraph into the main body of the supplement. Response:This entire section has been moved into the main body of the supplement. Comment 17:Rider Benefits – Page 4, 2nd full paragraph: Does the first sentence apply to each benefit separately or together? Response: It applies to each benefit separately, so the word “each” has been added. Comment 18:Rider Benefits – Page 4, 3rd full paragraph: Simplify the discussion of the Growth Benefit. Response:This paragraph has been rewritten (see bottom page 8). In addition, throughout the supplement, we have distinguished between the Growth Benefit and the Growth Benefit option. Comment 19:Rider Benefits – Page 4, final paragraph: The use of the word “excess” in relation to contract value is confusing since it is used in relation to withdrawals later in the paragraph. Consider using a different word. Response:We have replaced “the excess contract value” with “the difference between the contract value” several times in this paragraph. Comment 20:Rider Benefits – Page 4, final paragraph: The final bolded sentence of the paragraph is unclear. Please rewrite. Response:The sentence has been revised as follows: “Under the Level Benefit option, if the LTC Guaranteed Amount is greater than or equal to the contract value on any Rider Date anniversary, any withdrawal will be an Excess Withdrawal. Under the Growth Benefit option, any withdrawal will be an Excess Withdrawal unless the maximum LTC Guaranteed Amount limit of $800,000 has been reached and your contract value on any Rider Anniversary exceeds the LTC Guaranteed Amount on any Rider Date anniversary.” (see page 9) Comment 21:Expense Table – Page 5: Conform the table to the provisions of Form N-4. a. Reflect the highest possible charge. b. Reflect the total charge. c. How many charges will one contractowner have to pay? d. Explain the rationale for referencing a 69-year old female. Does the calculation based on this age reflect the highest expenses? Response:The Expense Table now begins on page 1. a. We believe that the expense table conforms to the N-4 which only requires that “If the Registrant …charges any other transaction fee, add another caption describing it and list the (maximum) amount or basis on which the fee is deducted.” See instruction 12 to Item 3. We have listed all charges related to the Rider including the maximum guaranteed charges and current maximum charges for those charges that are not guaranteed. b. We do not believe that the Form N-4 requires that the total charge be disclosed separately. As the various percentage charges for the LTC Rider are assessed against different bases (LTC Guaranteed Amount and Extension Benefit amount), it is impossible to state one total charge. The manner in which the charge is assessed is described and an example is provided in the LTC Charge section. c. A description listing the charges has been added prior to the table. d. The reference to female has been removed as the charges are gender neutral. The Extension Benefit Charge and Optional Nonforfeiture Benefit Charge are based upon the age of the Covered Life on the Rider Date. A contractowner between the ages of 65 and 69 years of age would be charged the highest charge for the Growth Benefit. The Growth Benefit cannot be elected after age 69. Comment 22:Examples – Page 6:The standard assumption is $10,000 contract value. Explain your rationale for using $50,000 contract value. Response:The examples are based upon a $10,000 contract value. Comment 23:Rider Definitions – Page 6: a. Spell out LTC Benefits the first time it is used. b. The terminology of “payments …. which are paid…” is awkward. Consider revising. Response:The Rider Definitions section begins on page 4. a. The acronym has been spelled out. b. The awkward language has been removed from the definition. Comment 24:Rider Definitions – Page 6: a. Arrange the definitions in alphabetical order. b. Add “Chronically Ill” as a new definition. Response: a. The definitions have been arranged in alphabetical order. b. Chronic Illness is now a defined term. Comment 25:Rider Definitions – Page 7: Re-write the definition of Rider Date and Rider Year, specifically to clarify the meaning of Rider Year. Response:The definition has been re-written: “The Rider Dateis the effective date of the Rider, which is also the effective date of your underlying contract as this Rider may only be purchased at the time the contract is issued. The Rider Year is the 12-month period starting with the Rider Date and starting with each anniversary of the Rider Date after that.” Comment 26:Rider Definitions – Page 7: The definition of LTC Coverage Date in this section is not consistent with the definition on page 20. Please resolve this discrepancy. Response:The definition has been re-written: “The LTC Coverage Effective Date is the earliest date you may become eligible to receive LTC Benefit payments to start the Deductible Period under the Rider. The LTC Coverage Effective Date may be earlier in certain states. The LTC Coverage Effective Date is the first second Rider Date anniversary. You may not receive LTC Benefit payments prior to the LTC Coverage Effective Date. The LTC Coverage Effective Date may be earlier in certain states.Your registered representative will have the specific LTC Coverage Effective Date for your state.” Comment 27:Rider Definitions – Page 7:Clarify how the amount of purchase payments received within the first 90 days affects the calculation of the Acceleration Benefit, Level Benefit and Growth Benefit, and note that the LTC Guaranteed Amount is based on the amount of those purchase payments. Response:Additional disclosure as to the relation between purchase payments and the calculation of the Acceleration Benefit and the Extension Benefit has been added to their respective definition. The amount of purchase payment made has no bearing on the Growth Benefit so no further disclosure has been added to the definitions section. The definition of the LTC Guaranteed Amount states that it is equal to the Acceleration Benefit under the Level Benefit option and the Acceleration Benefit plus the Growth Benefit under the Growth Benefit option.It would be repetitive to add any further disclosure in the definition pertaining to purchased payments where we have already stated how purchase payments are used to calculate the Acceleration Benefit. Comment 28:Your choices under the Rider – Page 8:Prior to this section, provide a summary of the rider, including a discussion of advantages and disadvantages in owning the rider, and what other riders can be owned in combination with the long-term care rider. Response:The summary that was at the beginning of the prior version of the supplement has been moved and now begins on page 3. The discussion of advantages and disadvantages is now at the top of page 4. The summary of other riders is at the middle of page 9. Comment 29:Choosing the Amount of Purchase Payments to Fund the Rider – Page 8: Distinguish between initial and subsequent purchase payments in this discussion. Response:The first sentence of this paragraph (see bottom page 9) has been rewritten: “The amount of the initial purchase payments and of any subsequent purchase payments made that you add to the contract in the first 90 days after the Rider Date will determine the amount of Acceleration Benefits and Extension Benefits you may receive.” Comment 30:Choosing the Amount of Purchase Payments to Fund the Rider – Page 8: Clarify whether the $400,000 maximum purchase payment applies only to the Rider or to the underlying contract as well. Response:The $400,000 maximum purchase payment limit applies to both the rider and to the underlying contract. We have added clarification in the fourth sentence of this paragraph. Comment 31:Calculation of Acceleration and Extension Benefits – Page 9:Clarify in the last sentence of this paragraph “by what amount” the LTC Guaranteed Amount, Acceleration Benefit and Extension Benefit will be increased. Response: The final part of this paragraph (see top page 10) has been re-written: “Each subsequent purchase payment made after the initial purchase payment and within the first 90 days after the Rider Date and up to the maximum purchase payment amount will increase the LTC Guaranteed Amount and Acceleration Benefit by the dollar amount of the purchase payment and as well as the Acceleration Benefit and the Extension Benefit to an amount equal to twice the dollar amount of the increased Acceleration Benefit. Subsequent purchase payments do not effect the amount of Growth Benefits.” Comment 32:Calculation of Acceleration and Extension Benefits – Page 9: a. Make suggested changes to the lead-in paragraph of the Example. b. It is unclear which number goes with which heading. Please re-format the chart. c. Correct the typo in the final calculation. Response: a. The suggested changes have been made. b. Additional spacing has been added to the example. c. The typo has been corrected. Comment 33:The LTC Benefit Duration – Page 9:This discussion is difficult to understand. Consider re-writing. Response: This section has been re-written (see top page 11). Comment 34:LTC Guaranteed Amount – Pages 10, 11:In the fourth sentence, clarify the time frame within which additional purchase payments must be made. Response:The sentence (top page 12) has been revised: “Additional purchase payments made in the first 90 days after the Rider Date will increase the LTC Guaranteed Amount.” Comment 35:LTC Guaranteed Amount – Page 11: a. Re-arrange the first sentence of the second and third paragraphs of this section as suggested. b. Add “reduced to” prior to the word zero in the final sentence of the second paragraph of this section. Response: a. Both sentences have been re-arranged to say, following the comma, “. The Acceleration Benefit will equal the LTC Guaranteed Amount…”. b. This revision has been made. Comment 36:In this section and throughout the supplement, distinguish between the Growth Benefit option that a contractowner selects and the Growth Benefit that is paid out.Apply same to Level Benefit. Response:These revisions have been made. Comment 37:Acceleration Benefit and Acceleration Benefit payments – Page 11: a. Remove the parenthetical phrase that is contained within the first sentence of the first paragraph. b. Make suggested changes to the final sentence of the first paragraph. Response:This section now begins at the bottom of page 12. a. This phrase has been deleted. b. We have added a comma following the first mention of Acceleration Benefit, and the word payment following the second mention of Acceleration Benefit. Comment 38:Acceleration Benefit and Acceleration Benefit payments – Page 11: Specify whether the hospice care referenced in the first sentence of the third paragraph is care received at a facility or in the home. Response:Clarification has been added in the 5th paragraph of the Maximum Level Benefit section (middle page 15) as reference to hospice care has been removed from the Acceleration Benefit section. The disclosure states that the hospice care may be received either in the home or in a hospice care facility. Comment 39:Acceleration Benefit and Acceleration Benefit payments – Page 11: The third sentence of the third paragraph is unclear. Please re-write. Response:The sentence has been rewritten (top page 13): “By receiving less than the Maximum Monthly Level Benefit amount after the 5th Rider Date anniversary both the Acceleration Benefit Duration and the Extension Benefit Durationthe LTC Benefit Duration anytime the will be extended as previously described inthe LTC Benefit Duration section. Comment 40:Acceleration Benefit and Acceleration Benefit payments – Page 11: Confirm that the statement regarding surrender charges (final sentence of the second paragraph) is accurate. Response:The statement is accurate. Comment 41:Maximum Monthly Level Benefit – Page 12: Confirm that the calculations described in the first two paragraphs are consistent. Revise if appropriate. This section is at the bottom of page 13. Response:The calculations are consistent. Comment 42:Maximum Monthly Level Benefit – Page 13: Clarify more specifically the assumptions for the chart (i.e., what choices were made by the contractowner, when and in what amount were purchase payments made?). Response:Disclosure has been added indicating that a purchase payment of $100,000 was made, the Level Benefit option was chosen, and no withdrawals were made. Comment 43:Maximum Monthly Level Benefit – Page 14: Be consistent in capitalizing the word “hospice.” If it is a defined term, add to glossary and capitalize throughout. Response:This is not a defined term. It appears in lower case throughout the supplement. Comment 44:Choosing the Growth Benefit Option – Page 15: Clarify what the LTC Guaranteed Amount limit is, in the sixth sentence of the “Growth Benefit option” paragraph and in the final bolded sentence of the paragraph. Response:The LTC Guaranteed Amount limit is $800,000, and that has been noted in both sentences (top of page 17). Comment 45:Choosing the Growth Benefit Option – Page 15: The fourth paragraph of this section (beginning “For example…”) should be moved to the Excess Withdrawals discussion of the supplement. Response:This has been moved to the example in the Excess Withdrawals section (page 26). Comment 46:Automatic Step-ups of the LTC Guaranteed Amount – Page 16: a. Clarify who the Covered Life is in bullet 1. b. It is unclear which number goes with which heading. Please re-format the chart. c. The parenthetical (Acceleration Benefit) is confusing. Clarify or delete. d. At the end of the second example, specify the time period for the $40,000 Growth Benefit. e. Please be more specific that the Acceleration Benefit charge will no longer increase upon termination of the Automatic Step-ups in the paragraph following the examples. f. The second paragraph following the examples is unclear; please re-write. Response:This section begins on page 17. a. Covered Life has been added as a rider definition. b. Additional spacing has been added to the example. c. The parenthetical has been deleted. d. We have noted that the amount is on the 3rd Rider Date anniversary. e. The following sentence has been added: “Your Acceleration Benefit charge will no longer increase as the LTC Guaranteed Amount will no longer step-up to the contract value.” f. The paragraph has been re-written. Comment 47:Maximum Monthly Growth Benefit – Pages 17, 18: a. State what assumptions were made prior to the example. b. In the example, specify whether any step-ups were included and over what period of time the Growth Benefit was paid out. c. Move the paragraph following the example to earlier in this section, immediately following the bullets connected to the first paragraph. d. Add an example to illustrate the concept discussed in the paragraph beginning “If you receive less than the Maximum Monthly Growth Benefit amount .”. Response:This section begins at the bottom of page 18. a. Assumptions that $100,000 purchase payments were made prior to the 90th day after the Rider Date have been added. b. These specifics have been added. c. This paragraph has been moved. d. An example has been added. Comment 48:Choosing the Nonforfeiture Benefit provision – Page 18: a. Throughout this section, clearly distinguish between the Nonforfeiture Benefit provision and the benefits included under the provision. In addition, distinguish between the benefits and payments made under those benefits. b. Add more detail in the opening paragraph about the two different benefits under the provision, and their availability to the contractowner. c. In the third paragraph (second sentence), specify upon whose death the Nonforfeiture Benefit terminates. Response:This section begins at the top of page 20. a. These distinctions have been added. b. Additional clarification has been added. c. Disclosure has been added indicating that upon the death of the Covered Life the benefit terminates. Comment 49:Establishing Benefit Eligibility – Pages 20, 21: a. Make suggested stylistic and typographical changes in the first paragraph. b. The first sentence of the second paragraph expresses an incomplete thought. Please revise or add missing information. c. Change the phrase “two years after the Rider Date” to “2nd Rider Date anniversary (last sentence of second paragraph. d. The third paragraph is awkward. Please re-write, paying attention to grammar, verb and tense agreement, and logical progression of thought. Make it clear that a written assessment must be performed to determine chronic illness (outline the connection between the two). e. Delete the extra period after the next to last sentence. Delete the word “prescribed” at the end of the last sentence. f. Does the Deductible Period begin on the date that eligibility is determined, or the date the contractowner is actually eligible (seventh paragraph, second sentence). Clarify if there is a difference between those two dates. g. Add hypothetical dates to the second half of the seventh paragraph, creating a scenario that shows a chronological progression of this process. Response: This section begins at the bottom of page 21. a. These changes have been made. b. The word “whether” has been deleted. c. We added “(first Rider Date anniversary)” to the first bullet earlier in the paragraph. In addition, we have re-written the second bullet and added a new paragraph outlining the long-term care services that are covered by the endorsement. d. The revised first sentence of this paragraph states that a written assessment has to be performed to certify a chronic illness. e. These revisions have been made. f. The sentence has been revised to state that the 90-day Deductible Period begins on the day the contractowner begins receiving long-term care services. g. Dates have been added to create the suggested scenario. Comment 50:Requesting LTC Benefits – Page 21: a. Distinguish between LTC Benefits and LTC Benefit payments. b. Move the 2nd paragraph out of this section and insert as a new third paragraph in the Establishing Benefit Eligibility section. c. Expand on the reference to “medical facts” (first bullet in the third paragraph). What type of information is considered a medical fact? d. Is there criteria other than medical criteria that must be met (second bullet in the third paragraph)? e. Outline the specific grounds, if any, used by the Company to revoke a contractowner’s eligibility to receive LTC Benefits. (fourth paragraph) f. Address the following questions: What if the contractowner is no longer eligible to receive benefits? What if the contractowner no longer wishes to receive benefits? g. Can a contractowner request a statement (sixth paragraph)? h. The Veterans Administration itself is not a facility. Please clarify. In addition, clarify the significance of the phrase “unless otherwise provided by law.” (fourth bullet under exclusions and limitations) i. Re-write bullets 5, 6 and 7 under exclusions and limitations in Plain English. j. Consider using a different term than “proof of loss” (paragraph following bullets). Response:This section begins at the bottom of page 23. a. We have made this distinction. b. This paragraph has been moved. c. We have added the following parenthetical: “(including, but not limited to, medical files or diagnostic test results)”. d. The word “medical” criteria was deleted. e. The sentence has been revised and states the specific grounds for revocation of eligibility: No longer receiving Long-Term Care Services set forth in the Plan of Care and no longer being Chronically Ill. f. The contractowner is requested to contact the Company in either situation. Instructions have been added. g. In addition to the quarter variable annuity contract statement, the contractowner will receive a monthly statement that specifically outlines the payment and balance of LTC Benefits. We are unable at this time to provide a statement upon demand. h. The bullet has been revised to address your comments. i. These bullets have been revised. j. The phrase “request for LTC Benefits” has replaced “proof of loss.” Comment 51:Withdrawals – Page 23: a. Add a short introductory paragraph to provide a brief description of the different types of withdrawals. b. Specify the time frame, if any, within which withdrawals are considered conforming. c. Avoid using the word “excess” in connection with contract value. d. Add a cross reference to the tax section of the underlying prospectus following the discussion of tax consequences (fourth paragraph). e. Under Excess Withdrawals, bold the final sentence of the first paragraph. f. Add the bolded paragraph (“In a declining market …”) to the summary. g. Specify if Excess Withdrawals are subject to any withdrawal charges (in addition to surrender charges). h. It is unclear which number goes with which heading. Please re-format the chart. i. In the example, show when the Excess Withdrawal was calculated. j. Clarify some of the calculations. Response: a. An introductory paragraph has been added (see middle page 25). b. A Conforming Withdrawal is any withdrawal in a Rider Year that does not exceed the noted limits. c. The phrase “the excess contract value” has been changed to “the difference of the contract value.” d. This tax discussion was moved to the introductory paragraph of this section. A cross-reference has been added. e. This sentence has been bolded. f. The disclosure has been added to the summary. g. Excess Withdrawals are not subject to any additional withdrawal charges. h. Additional spacing has been added to the example. In addition, reduction of the Growth Benefit and Maximum Monthly Growth Benefit has been added to the example. i. We do not understand the question as the timing of the calculation of the Excess Withdrawal is not relevant to illustrate how the benefits are reduced in this example. j. Further clarification of what the numbers represent has been added to the example. Comment 52:LTC Fixed Account – Page 25 a. The second sentence of the third paragraph doesn’t make sense. Please re-write. b. Make sure we have disclosed that if the amount of contract value in the LTC Fixed Account is less than the LTC Guaranteed Amount we will move contract value from the subaccounts and any fixed account into the LTC Fixed Account. Response: This section is on page 27. a. The first two sentences have been re-written. b. The disclosure is in beginning of the third paragraph of this section. Comment 53:LTC Charge – Page 25: a. Clearly outline how the LTC charge is structured, including adding disclosure about the Growth Benefit charge. b. Clarify if the phrase “reduced to zero” (middle of the second paragraph) refers to contract value. c. The detailed description of the charges is unclear. Start by outlining the annual charge, then how it is assessed. d. State what would cause the Extension Benefit (and, subsequently, the Optional Nonforfeiture Benefit Charge) to increase (middle of sixth paragraph). e. Explain the significance of the statement “There is no maximum guaranteed charge for the Extension Benefit or the Optional Nonforfeiture Benefit” (middle of seventh paragraph). f. Make suggested revisions to the example. Response:This section begins at the top of page 28. a. We have noted that the total charge is the sum of three charges, and we have stated that the LTC Charge will be higher if the Growth Benefit is chosen. b. We have modified the sentence to read: “ until the contract value is reduced to zero.” c. Significant revisions were made to this section to address your concerns. d. The Extension Benefit would be increased by additional purchase payments made into the contract. e. This paragraph has been deleted. We do disclose in the Extension Benefit Charge section and the Optional Nonforfeiture Charge section that there is no maximum guaranteed charge for those charges. We believe the statement is self evident and would appreciate any further guidance from the Staff as to any further disclosure that would be required. f. The revisions have been made. Comment 54:Contract Free Withdrawal Provision – Page 27: Specify if any withdrawal charges (in addition to surrender charges) are applicable. Response:No additional withdrawal charges are applicable. Comment 55Death Benefits – Page 27: Add additional detail to the second paragraph of this section for further clarification. Response:This paragraph has been re-written and is at the bottom of page 30 Comment 56:Termination – Page 29: a. In bullet f, clarify what the defined term “Contract Amendment” refers to. b. Add the third paragraph to the opening summary. Response: a. This term has been changed to lower case as it was not intended to be a defined term. b. The third paragraph has been deleted as there is no waiting period if the rider is terminated before a contractowner may elect a living benefit rider. Comment 57:Annuity Commencement Date – Page 29: a. Clarify whose birthday determines the annuity commencement date. b. Use the appropriate term – LTC Benefits or LTC Benefit payments (second and third paragraphs). Response:This section is at the middle of page 32. a. It is determined by the annuitant’s birthday, and this has been noted. b. In this instance, the term “LTC Benefit payments” is appropriate, and we have made this change. Please call me at 603-229-6140 with further comments and questions. Sincerely, Ronald R. Bessette Senior Counsel THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N Lincoln ChoicePlus Assurance B Share Supplement to the Prospectus dated May 1, 2010 This Supplement to the prospectus for your Lincoln ChoicePlus Assurance variable annuity contract provides a new optional rider available for purchase with contracts issued on or after , 2010. It is for informational purposes and requires no action on your part. The Lincoln Long-Term Care SM Advantage (Rider) introduced in this Supplement is an optional rider that is available for purchase with your individual non-qualified variable annuity contract. The Rider provides long-term care benefit payments for individuals who become unable to care for themselves because of a chronic illness or cognitive impairment, such as Alzheimer's disease. The long-term care services that qualify for coverage under the Rider include, but are not limited to, nursing home care, hospice care, adult day care, assisted living services, home health care and rehabilitative services. Lincoln Long-Term Care SM Advantage is a Qualified Long-Term Care Insurance Policy under Section 7702B(b) of the Internal Revenue Code of 1986, as amended.Any benefits paid under this Rider as well as any charges deducted under the Rider will not be reported as taxable income to you, subject to the Internal Revenue Code limitations. THE RIDER MAY NOT COVER ALL OF THE LONG-TERM EXPENSES INCURRED BY YOU DURING THE PERIOD OF COVERAGE.ACCORDINGLY, WE STRONGLY ADVISE YOU TO REVIEW CAREFULLY ALL CONTRACT AND RIDER LIMITATIONS. YOU MAY NEVER NEED LONG-TERM CARE SERVICES OR QUALIFY TO RECEIVE ANY OF THE BENEFITS PROVIDED UNDER THIS RIDER EVEN THOUGH YOU HAVE PAID A CHARGE(S) FOR THE RIDER. This Supplement outlines several revisions and additions to your underlying prospectus. All other provisions of your prospectus remain unchanged. Expense Tables – Optional Rider Charges – The following table will be inserted immediately after the 4LATER ® Advantage expense table in the Expense Tables – Optional Rider Charges section of the underlying prospectus: The following table describes the charges * for the Lincoln Long-Term Care SM Advantage.The LTC Charge is the sum of the Acceleration Benefit Charge, the Extension Benefit Charge and the Optional Nonforfeiture Benefit Charge, if elected. The LTC Charge is deducted on a quarterly basis. T he highest current charge for the Extension Benefit and Optional Nonforfeiture Benefit is based on a contractowner age 69. Lincoln Long-Term Care SM Advantage: Guaranteed Maximum Acceleration Benefit Charge percentage rate: 2.50% of LTC Guaranteed Amount** Current Acceleration Benefit Charge percentage rate with Growth Benefit option: 0.75% of LTC Guaranteed Amount Current Acceleration Benefit Charge percentage rate with Level Benefit option: 0.50% of LTC Guaranteed Amount Highest current Extension Benefit Charge percentage rate: 0.50% of Extension Benefit*** Highestcurrent Optional Nonforfeiture Benefit Charge percentage rate: 0.08% of Extension Benefit*** *An LTC Charge is deducted on a quarterly basis and is equal to the sum of Acceleration Benefit Charge, the Extension Benefit Charge and the Optional Nonforfeiture Benefit Charge, if elected. If the Growth Benefit option is elected the Acceleration Charge percentage rate will be higher than if the Level Benefit option was elected and the LTC Guaranteed Amount against which the Acceleration Charge is assessed may be higher. This means that a higher charge will be deducted for the Growth Benefit option. The percentage rates for the Extension Benefit Charge and the Optional Nonforfeiture Benefit Charge will vary based upon your age as of the Rider Date. See LTC Charges section of this supplement for a more detailed explanation of each of the charges. ** The annual Acceleration Benefit Charge percentage rate is assessed against the LTC Guaranteed Amount (sum of all purchase payments made as of the 90 th day after the Rider is issued) as of the valuation date the charge is deducted. If the Growth Benefit option is elected the LTC Guaranteed Amount will also increase by Automatic Step-ups and the Acceleration Charge percentage rate will be higher but will not exceed the guaranteed Maximum Acceleration Benefit Charge percentage rate shown of 2.50% of the LTC Guaranteed Amount. The LTC Guaranteed Amount is reduced by Acceleration Benefit payments, Growth Benefit payments and Excess Withdrawals. See LTC Guaranteed Amount and Growth Benefit option sections of this supplement. *** The Extension Benefit Charge percentage rate and the Optional Nonforfeiture Charge percentage rate will be assessed against the Extension Benefit (equal to two times the Acceleration Benefit as of the 90th day after the Rider) as of the valuation date the charge is deducted and as decreased by Extension Benefit payments and Excess Withdrawals. The charge varies depending upon the age of the Covered Life as of the date the Rider is issued. The charge shown is the highest charge we currently assess for a contractowner who is between of 65 and 69 years of age and who has chosen the Growth Benefit option. The Extension Benefit Charge percentage rate and the Optional Nonforfeiture Charge percentage rate may change after the Rider Date. Any change to the charge percentage rates will be subject to prior state regulatory approval and will be the same for all contractowners in the same class on a nondiscriminatory manner.There is no maximum guaranteed charge for the Extension Benefit or the Optional Nonforfeiture Benefit. Expense Tables – Examples – The following section replaces the Examples section located in the Expense Tables – Examples section of the prospectus: This example is intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contractowner transaction expenses, contract fees, separate account annual expenses, and fund fees and expenses. The example assumes that you are age 69 and invest $10,000 in the contract for the time periods indicated. The example also assumes that you have purchased the Lincoln Long-Term Care SM Advantage and have funded the Rider with $ 10,000.The example assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds, the Growth Benefit option and the Optional Nonforfeiture provision and that the EGMDB death benefit is in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be : 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years $1,859 $3,909 $5,746 $9,248 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years $1,159 $3,309 $5,246 $9,248 For more information, see Charges and Other Deductions in your prospectus. Premium taxes may also apply, although they do not appear in the examples. The examples do not include persistency credits (discussed in your prospectus). Different fees and expenses not reflected in the examples may be imposed during a period in which annuity payouts are made. See Annuity Payouts in your prospectus. These examples should not be considered a representation of past or future expenses. Summary of Common Questions – The following question is added to the Summary of Common Questions section of the prospectus: What is Lincoln Long-Term Care SM Advantage? Lincoln Long-Term Care SM Advantage is a rider that provides long-term care benefit payments to pay for certain services required by individuals who become unable to care for themselves because of a chronic illness or cognitive impairment, such as Alzheimer's disease. The Contracts – Lincoln Long-Term CareSM Advantage . The following section is inserted following “The Contracts – 4LATER ® Advantage” section of the prospectus: The Lincoln Long-Term CareSM Advantage (Rider) is an optional rider that is available for purchase with your individual non-qualified variable annuity contract. The Rider provides long-term care insurance benefitsto pay for qualified long-term care services (Long-Term Care Services) incurred by the contractowner because the contractowner is either unable to perform two out of six functional activities of daily living or has a severe cognitive impairment . These long-term care insurance benefits are referred to as Long-Term Care Benefits (LTC Benefits) . The minimum LTC Benefit provided is equal to three times the amount of the initial purchase payment plus any purchase payments added to the contract within the first 90 days after it is issued. The LTC Benefit payments are paid first from the contract value and then from our general account and are payable on a monthly basis up to a monthly maximum limit. The qualified Long-Term Care Services covered under the Rider include, but are not limited to, nursing home care, hospice care, adult day care, assisted living services, home health care and rehabilitative services. Lincoln Long-Term CareSM Advantage is a Qualified Long-Term Care Insurance Policy under Section 7702B(b) of the Internal Revenue Code of 1986, as amended.Any LTC Benefit payments paid under this Rider as well as any charges deducted under the Rider will not be reported as taxable income to you, subject to the Internal Revenue Code limitations. This Rider may only be purchased at the time the contract is purchased and is not available on existing contracts. The availability of this Rider and certain options and features of the Rider will depend upon your state’s approval, and may not be available in some states. Check with your registered representative regarding the availability of the Rider. The Rider is designed to provide LTC Benefits to pay for Long-Term Care Services that you require because you have become Chronically Ill. Chronic Illness is either the loss of a functional capacity that prevents you from performing daily activities necessary for self-care (such as feeding yourself, bathing or dressing) or if you suffer from a severe cognitive impairment that requires substantial supervision. The Long-Term Care Services that you may receive include, but are not limited to, nursing home care, hospice care, adult day care,assisted living services, home health care and rehabilitative services. Some of the reasons why you may consider purchasing the Rider are: · if you would like to pay for Long-Term Care Services by withdrawing contract value on a tax-free basis; · for the favorable tax treatment of the charges deducted in order to pay for the Rider; · Rider’s provisions that provide an additional two times your purchase payments in tax-free LTC Benefit payments that are paid from our general account ; · the opportunity to increase the LTC Benefits through investment gain in the annuity subaccounts , which will also be tax-free LTC Benefits ; · to obtain long-term care insurance while retaining access to your contract value as well as the ability to have a death benefit , both features that may not be available in stand-alone long-term care insurance policies. We offer other riders that provide a guaranteed income stream and/or a guaranteed withdrawal benefit that may be used to pay Long-Term Care Services. These other riders do not provide the favorable tax treatment that you would receive under Lincoln Long-Term CareSM Advantage. The cost of the Lincoln Long-Term CareSM Advantage may be higher than the cost of other living benefit riders we sell. The eligibility and request for benefits procedures for the Rider are more extensive than those required under other living benefit riders. See The Contracts – Living Benefit Riders section of your prospectus for more information regarding living benefit riders. Rider Definitions – The following terms have the indicated meanings and are applicable only to the discussion of the Lincoln Long-Term Care SM Advantage Rider. 5 th Rider Date anniversary – The 5th Rider Date anniversary is t he date after which you may receive the maximum monthly amount of Acceleration and Extension Benefits for the benefit duration you elected if no LTC Benefit payments have been made prior to this anniversary . Acceleration Benefit – The first LTC Benefit paid under the Rider and is paid during the Acceleration Benefit Duration. The Acceleration Benefit equals the sum of initial purchase payment and any subsequent purchase payment in the first 90 days after the Rider Date. The Acceleration Benefit is paid to you as monthly Acceleration Benefit payments by deductions from the contract value. Chronic Illness – LTC Benefits are payable (as long as all other eligibility qualifications are met) if you become Chronically Ill which is defined as either the loss of functional capacity that prevents you from performing daily activities necessary for self-care (such as feeding yourself, bathing or dressing) or if you suffer from a severe cognitive impairment that requires substantial supervision . Covered Life – The Covered Life is the person who is insured under the Rider and will receive LTC Benefits under the Rider. The Covered Life must be the contractowner and the annuitant under the contract. If a grantor trust is the contractowner the Covered Life must be the annuitant. Deductible Period – The deductible period is a 90 day waiting period after you become eligible to receive LTC Benefits before LTC Benefit payments will start. Extension Benefit – The Extension Benefit is paid during the Extension Benefit Duration and after the Acceleration Benefit is zero. The Extension Benefits is paid to you as monthly Extension Benefit payments and is paid from the general account. The Extension Benefit will be double the amount of the sum of the initial purchase payment plus any subsequent purchase payment made in the first 90 days after the Rider Date. Growth Benefit option – Under the Growth Benefit option LTC Benefits will increase if there is investment growth in contract value. The Growth Benefit is paid monthly during the Acceleration Benefit Duration and then during the Extension Benefit Duration. The charge for the Growth Benefit option is higher than the charge for the Level Benefit option. Level Benefit option - The Level Benefit option provides that LTC Benefits will not increase due to investment gains in the subaccounts or interest credited to the fixed account, if available. Licensed Health Care Practitioner – A Licensed Health Care Practitioner is a physician (as defined in Section 1861(r)(1) of the Social Security Act, as amended); a registered professional nurse; a licensed social worker; or another professional individual who meets the requirements prescribed by the United States Secretary of the Treasury. The Licensed Health Care Practitioner will prepare the assessment and Plan of Care to establish your initial eligibility for LTC Benefits. The Licensed Health Care Practitioner will also complete ongoing required assessments and updated Plans of Care to determine your ongoing eligibility for LTC Benefits. Long-Term Care Benefits – Long-Term Care Benefits (LTC Benefits) is the broad term for all of the types of LTC Benefits paid under the Rider. The LTC Benefits are Acceleration Benefits, Extension Benefits, Growth Benefits and the Nonforfeiture Benefit. LTC Benefit Duration – The LTC Benefit Duration is the period of time over which LTC Benefits are paid. The minimum LTC Benefit Duration is six years. LTC Coverage Effective Date – The LTC Coverage Effective Date is the earliest date you may become eligible to receive LTC Benefit payments. The LTC Coverage Effective Date is the first Rider Date anniversary. You may not receive LTC Benefit payments prior to the LTC Coverage Effective Date. The LTC Coverage Effective Date may be earlier in certain states.Your registered representative will have the specific LTC Coverage Effective Date for your state. LTC Fixed Account – The LTC Fixed Account is part of the general account. When we determine you are eligible to receive LTC Benefits we will move contract value up to the LTC Guaranteed Amount into the LTC Fixed Account from which we will make Acceleration Benefit payments and, if elected, Growth Benefitpayments. LTC Guaranteed Amount – The LTC Guaranteed Amount is a value used to calculate the LTC Benefits and the Acceleration Benefit Charge. The LTC Guaranteed Amount is equal to the Acceleration Benefit under the Level Benefit option and is equal to the Acceleration Benefit plus the Growth Benefit under the Growth Benefit option. Long-Term Care Coverage Endorsement form – The Long-Term Care Coverage Endorsement is a contractual document attached to the Rider and underlying annuity contract. The form describes the LTC Benefits that may be paid under the Rider, the Qualified Long-Term Care Services that are covered under the Rider, the process for establishing initial and ongoing eligibility for LTC Benefits and the process for filing initial and ongoing requests for benefits. Long-Term Care Services – Long-Term Care Services are maintenance or personal care services, or any necessary diagnostic, preventive, therapeutic, curing, treating, mitigating, and rehabilitative service that is required because you are Chronically Ill and is provided pursuant to a Plan of Care. The Long-Term Care Services include, but are not limited to, nursing home care, hospice care, adult day care, assisted living services, home health care and rehabilitative services as described in the Long-Term Care Coverage Endorsement. Maximum Monthly LTC Benefit – The Maximum Monthly LTC Benefit is equal to the sum of the Maximum Monthly Level Benefit and the Maximum Monthly Growth Benefit, if elected. The Maximum Monthly LTC Benefit is the maximum payment amount you may receive in any calendar month. Maximum Monthly Growth Benefit – The Maximum Monthly Growth Benefit is the maximum amount of Growth Benefit that will be paid in any calendar month. Maximum Monthly Level Benefit – The Maximum Monthly Level Benefit is the maximum amount of Acceleration or Extension Benefits that will be paid in any calendar month. Nonforfeiture Benefit – The Nonforfeiture Benefit provision provides reduced long-term care insurance benefit if the Rider is terminated under either the Contingent Nonforfeiture Benefit or, if purchased, the Optional Nonforfeiture Benefit. Plan of Care – A Plan of Care is a written plan of care by your Licensed Health Care Practitioner that is developed based on your assessment and specifies the type, frequency and duration of all Long-Term Care Services you will need. In order to remain eligible to receive LTC Benefits, you must follow the Plan of Care. Rider Date and Rider Year – The Rider Date is the effective date of the Rider, which is also the effective date of your underlying contract as this Rider may only be purchased at the time the contract is issued. The Rider Year is the 12-month period starting with the Rider Date and starting with each anniversary of the Rider Date after that. THE RIDER MAY NOT COVER ALL OF THE LONG-TERM EXPENSES INCURRED BY YOU DURING THE PERIOD OF COVERAGE.ACCORDINGLY, WE STRONGLY ADVISE YOU TO REVIEW CAREFULLY ALL CONTRACT AND RIDER LIMITATIONS. YOU MAY NEVER NEED LONG-TERM CARE SERVICES OR QUALIFY TO RECEIVE ANY OF THE LTC BENEFITS PROVIDED UNDER THIS RIDER EVEN THOUGH YOU HAVE PAID A CHARGE(S) FOR THE RIDER. Eligibility to Purchase the Rider. If you wish to purchase the Rider, you must meet certain eligibility requirements. LTC Benefits are payable to the Covered Life who is the person insured under the Rider. The Covered Life must also be the contractowner and the annuitant under the contract . In order to purchase the Rider y ou must be at least 45 years of age and not older than 74 years of age unless you choose the Growth Benefit option (described below), in which case you may not be older than 69 years of age. If a grantor trust owns the contract the annuitant will be the person eligible to receive LTC Benefits. The Rider is only available on a single life basis. Before issuing the Rider, we will confirm your eligibility through a verification process that includes a review of prescription medications that you are taking, or have taken in the past 5 years, and your medical history. Certain medical conditions or the use of certain medications or medical devices will disqualify you from being eligible to purchase the Rider. You will be required to sign a waiver of confidentiality form that will allow us to conduct a third-party prescription drug screening at the time we process your application. We will notify you if we decline to issue the Rider within 5 days of our receipt of your application that is in good order. We will not issue the Rider if you do not meet the eligibility requirements. If we decline to issue the Rider we will still issue the annuity contract. If the Rider is issued, we will deliver to you a contract amendment along with the Rider and any endorsements. You will be required to sign and return one copy of the contract amendment to verify that the medical statements relating to your medical history that you provided upon application for the Rider are true. The signed contract amendment must be returned to us within 45 days of the Rider Date. Failure to sign and return a signed copy of the contract amendment within 45 days of the Rider Date will result in an automatic termination of the Rider. Rider Benefits. The Rider provides four types of LTC Benefits: an Acceleration Benefit , an Extension Benefit , an optional Growth Benefit , and a Nonforfeiture Benefit. See Acceleration Benefit, Extension Benefit, Growth Benefit and Nonforfeiture Benefit sections for more details. The LTC Benefits will be calculated based upon the dollar amount of purchase payments made into the contract in the first 90 days after the Rider’s effective date. No purchase payments may be made into the contract after 90 days from the Rider’s effective date. The minimum purchase payment amount under the Rider is $50,000. The maximum amount of purchase payments that you may make into the contract is $400,000. There is no guarantee that the Rider or certain options will be available for new purchasers in the future as we reserve the right to discontinue the Rider at any time. There is an LTC Guaranteed Amount under the Rider which is a value that is used to calculate the LTC Benefits. The LTC Guaranteed Amount is not available to you as a lump sum withdrawal or as a death benefit. The LTC Guaranteed Amount is equal to the Acceleration Benefit plus the Growth Benefit, if elected (both described below). The LTC Guaranteed Amount is increased by purchase payments and Growth Benefits ( if elected ), and decrease d by the Acceleration Benefit payments and Growth Benefit payments (if elected). Excess Withdrawals (as described below) will reduce the LTC Guaranteed Amount by the same percentage that the Excess Withdrawal reduces the contract value. In a declining market Excess Withdrawals may result in significant reductions of benefits under the Rider and/or its termination. If you become Chronically Ill, you (or your legal representative) may request that we establish your eligibility to receive LTC Benefits. You may elect to receive LTC Benefits at anytime after one year from the Rider Date . In order to receive the maximum monthly payment available under the Rider, you will need to wait until five years after the Rider Date . YOU WILL NOT BE ELIGIBLE TO RECEIVE LONG-TERM CARE BENEFIT PAYMENTS UNDER THIS RIDER UNTIL THE RIDER HAS BEEN IN EFFECT FOR ONE YEAR AND YOU HAVE SATISFIED THE DEDUCTIBLE PERIOD ( AS DESCRIBED BELOW ).IN ADDITION, THE MAXIMUM MONTHLY AMOUNTS UNDER THE RIDER WILL BE REDUCED IF LONG-TERM CARE BENEFIT PAYMENTS BEGIN PRIOR TO THE 5TH RIDER DATE ANNIVERSARY. In order to determine your eligibility for LTC Benefits a written assessment will be prepared by a Licensed Health Care Practitioner to determine whether you are Chronically Ill as well as a written Plan of Care which will detail the L ong-T erm C are S ervices that you need. Once we determine that you are eligible to receive LTC Benefits, you may then submit on a form provided by us a request for benefits specifying the amount of monthly LTC Benefits that you would like. You may request any amount of LTC Benefits up to a maximum monthly amount available to you. If you are receiving Long-T erm C are S ervices but are not residing in a nursing home or receiving hospice care only half of the maximum monthly amount of benefit will be available. There are several exclusions and limitations on coverage under the Rider and Long-Term Care Coverage Endorsement. The following are not Long-Term Care Services under the Rider: alcohol and drug treatment; treatment of mental or nervous disorders other than for Alzheimer’s or other forms of irreversible dementia; treatment as a result of a suicide attempt or intentionally self-inflicted injury; treatment in government facilities like the healthcare facilities run by the V eterans A dministration ( unless otherwise required by law ) ; services for which benefits are available to you under Medicare or other governmental program (other than Medicaid), workers compensation laws, employer liability laws, occupational disease laws or motor vehicle no-fault laws; services or care provided to you outside the United States; all care and support services that are provided by immediate members of your family, whether paid or unpaid. The first payments that we will make under the Rider will be Acceleration Benefits which are funded by deductions from the contract value and will be paid monthly up to a monthly maximum amount.Each Acceleration Benefit payment reduces the contract value and the LTC Guaranteed Amount by the dollar amount of the payment. We guarantee that, regardless of the investment results, the Acceleration Benefit will be available to pay for Long-Term Care Services. When the Acceleration Benefit is reduced to zero we will pay you Extension Benefit payments on a monthly basis up to a monthly maximum amount. Extension Benefit payments are guaranteed by us and are paid from our general account. Each Extension Benefit payment reduces the Extension Benefit by the dollar amount of the payment. The initial Extension Benefit will be double the dollar amount of the Acceleration Benefit. All long-term care benefit payments that we guarantee are backed by the claims paying ability of Lincoln Life. The payment of Acceleration and Extension Benefits are each subject to a maximum monthly amount. This maximum monthly amount limits the dollar amount of benefits you can receive per month. The maximum monthly amount is based upon the number of months over which the LTC Benefits are paid. The Rider is designed to provide the maximum amount of monthly benefit payments if LTC Benefit payments start on or after five years after the Rider is issued. The maximum monthly amount is lowest on the first anniversary after the Rider is issued and is recalculated and increases every year you wait to request LTC Benefits up to 5th anniversary after the Rider is issued. If you receive LTC Benefit payments prior to the fifth anniversary after the Rider is issued the maximum monthly amount will be lower than if you wait until after five years after the Rider is issued. We guarantee that the total amount of LTC Benefits will be the same but will be paid out over a longer time period and at a lower monthly maximum amount. On the 5th anniversary after the Rider is issued the maximum monthly amount for Acceleration and Extension Benefits will be recalculated for the last time and may only be reduced if there is an Excess Withdrawal. You may also purchase for an additional cost the Growth Benefit option . The Growth Benefit option increases the LTC Guaranteed Amount, annually, by the amount of investment gain, if any, in the subaccounts and any fixed account. We will make monthly Growth Benefit payments up to a maximum monthly amount in addition to Acceleration Benefit payments and Extension Benefit payments. Growth Benefit payments reduce the contract value, the LTC Guaranteed Amount and the Growth Benefit by the dollar amount of the payment. The Growth Benefit option must be elected when you purchase the Rider and may not be added after it is issued. If the contract value is reduced to zero we will pay the Growth Benefit payment from the general account. We guarantee that regardless of the investment results , the LTC Guaranteed Amount will be available to pay for Long-Term Care Services. The Nonforfeiture Benefit pays a reduced long-term care insurance benefit if you terminate the Rider under certain circumstances pursuant to the Contingent Nonforfeiture provision (provided with all Riders at no extra charge ) or, if purchased for an extra charge, the Optional Nonforfeiture provision. Charges for the Rider will terminate if you terminate the rider under the Nonforfeiture Benefit. The Rider provides for withdrawals of contract value (in addition to LTC Benefit payments) on an annual basis of up to 5% of the difference between the contract value over the LTC Guaranteed Amount as of the immediately preceding Rider Date anniversary without a decrease in the LTC Benefits. Withdrawals equal to or less than 5% of the difference between the contract value over the LTC Guaranteed Amount will reduce the contract value by the amount of the withdrawal but will not result in a reduction of the LTC Benefits. The amount of withdrawals that exceed 5% of the difference between the contract value over the LTC Guaranteed Amount will be an Excess Withdrawal. Excess Withdrawals will result in proportional reductions to all LTC Benefits by the same percentage that the Excess Withdrawal reduces the contract value. All withdrawals as well asAcceleration Benefit and Growth Benefit payments will be applied against the contract’s free withdrawal provision. If the LTC Guaranteed Amount is greater than or equal to the contract value on any Rider Date anniversary , any withdrawal will be an Excess Withdrawal. Under the Level Benefit option, i f the LTC Guaranteed Amount is greater than or equal to the contract value on any Rider Date anniversary, any withdrawal will be an Excess Withdrawal. Under the Growth Benefit option, any withdrawal will be an Excess Withdrawal unless , the maximum LTC Guaranteed Amount limit of $800,000 has been reached and your contract value on any Rider Anniversary exceeds the LTC Guaranteed Amount on a ny Rider Date anniversary . Withdrawals including Acceleration Benefit payments and Growth Benefit payments will reduce the amount payable under the Guarantee of Premium death benefit and the sum of all purchase payments calculation under the Enhanced Guaranteed Minimum Death Benefit. Certain Limitations. You may not purchase a living benefit rider otherwise available with your contract if you purchase the Rider. The following living benefit riders are not available to you while this Rider is in force: Lincoln SmartSecurity® Advantage, i4LIFE® Advantage with or without the Guaranteed Income Benefit, 4LATER®Advantage, Lincoln Lifetime IncomeSMAdvantage , Lincoln Lifetime Income SM Advantage 2.0 or Lincoln Lifetime IncomeSMAdvantagePlus or any other living benefits that we may offer in the future. See The Contracts, Lincoln SmartSecurity® Advantage, i4LIFE® Advantage with or without the Guaranteed Income Benefit, 4LATER®Advantage, Lincoln Lifetime IncomeSMAdvantageor Lincoln Lifetime IncomeSMAdvantagePlus, in your prospectus for more information about these riders. In addition, the EEB death benefit is not available with the Rider. By purchasing the Rider, you will be limited in how you can invest in the subaccounts and the fixed account. You will be subject to Investment Requirements – Option 3 and all its provisions. See Investment Requirements – Option 3 in your prospectus. The fixed account will be available to you for dollar-cost averaging purposes only and the annuity commencement date of the underlying contract will be changed, if it is not already, to the annuitant’s 95 th birthday. Your choices under the Rider. The amount of LTC Benefits that you may receive under the Rider is dependent upon several choices that you make. You will decide how much money to invest in the contract in order to fund the Rider. You will also choose whether you would like the opportunity to grow the LTC Benefits by choosing, for a higher charge, the Growth Benefit option. Finally, you will choose whether to purchase for an additional cost the Optional Nonforfeiture Benefit option which provides an LTC Benefit if you terminate the Rider under certain circumstances after the 3 rd Rider Date anniversary . Once you are eligible to receive LTC Benefits you will decide when and in what amounts up to the Maximum Monthly LTC Benefit amount you would like to receiv e monthly LTC Benefit payments. Choosing the Amount of Purchase Payments to Fund the Rider. The amount of the initial purchase payment and of any subsequent purchase payments made in the first 90 days after the Rider Date will determine the amount of Acceleration Benefits and Extension Benefits you may receive. The Rider must be purchased at the same time you purchase your contract. The Rider cannot be added to existing contracts. The minimum purchase payment amount to fund the Rider is $50,000. The maximum purchase payment amount to fund the Rider and contract is $400,000.The LTC Benefit Duration is discussed in detail below. We will not accept purchase payments after the 90th day after the Rider Date and/or that are in excess of the Rider’s maximum funding amount. Calculation of Acceleration and Extension Benefits. On the Rider Date we will calculate the LTC Guaranteed Amount, which will be equal to the dollar amount of the initial purchase payment. The Acceleration Benefit on the Rider Date will be equal to the dollar amount of the LTC Guaranteed Amount. The Extension Benefit on the Rider Date will be twice the dollar amount of the Acceleration Benefit. The Growth Benefit (if elected) will be zero on the Rider Date. Each subsequent purchase payment made after the initial purchase payment and within the first 90 days after the Rider Date and up to the maximum purchase payment amount will increase the LTC Guaranteed Amount and Acceleration Benefit by the dollar amount of the purchase payment and the Extension Benefit to an amount equal to twice the dollar amount of the increased Acceleration Benefit . Subsequent purchase payments do not increase the amount of Growth Benefits. The following example shows the calculation of the LTC Guaranteed Amount, the Acceleration Benefit and the Extension Benefit as of the Rider Date , and the recalculation of those amounts after a subsequent purchase payment is made prior to the 90th day after the Rider Date. Initial purchase payment January 1, 2011 : Contract value January 1, 2011 : LTC Guaranteed Amount January 1, 2011 (equals i nitial purchase payment) : Acceleration Benefit January 1, 2011 (equals LTC Guaranteed Amount): Extension Benefit January 1, 2011 (2 x $100,000 Acceleration Benefit) : Contract value February 1, 2011 prior to subsequent purchase payment : $ 110,000 Subsequent p urchase payment received February 1, 2011 : LTC Guaranteed Amount after subsequent purchase payment ($100,uaranteed Amount + $100,000 subsequent purchase payment) : Acceleration Benefit after subsequent purchase payment : Extension Benefit after subsequent purchase payment (2 x $2000,000 Acceleration Benefit) : Contract Value after additional purchase payment : The LTC Benefit Duration. The LTC Benefit Duration is the period of time over which LTC Benefits are paid and is comprised of two separate time periods: an Acceleration Benefit Duration (the time period during which Acceleration Benefits are paid), followed by an Extension Benefit Duration (the time period during which Extension Benefits are paid). Growth Benefits are paid during both the Acceleration Benefit Duration and the Extension Benefit Duration. When you purchase the Rider the LTC Benefit Duration is equal to 252 months and is comprised of 84 months of Acceleration Benefit Duration plus 168 months of Extension Benefit Duration.On each Rider Date anniversary, up to the 5 th Rider Date anniversary, we will recalculate the LTC Benefit Duration by subtracting 12 months from the Acceleration Benefit Duration and 24 months from the Extension Benefit Duration . This is important because the Acceleration Benefits and the Extension Benefits are paid monthly up to the Maximum Monthly Level Benefit amount and the Maximum Monthly Level Benefit amount is calculated on each Rider Date anniversary, up to and including the 5 th Rider Date anniversary,by dividing the remaining amount of Acceleration Benefit by the number of months remaining in the Acceleration Benefit Duration. Each year you either wait to start receiving LTC Benefits or receive less than the maximum amount of monthly benefit available to you will increase the amount of the Maximum Monthly Level Benefit. We stop recalculating the Maximum Monthly Level Benefit after the 5 th Rider Date anniversary. If you have not received LTC Benefits prior to the 5 th Rider Date anniversary the Acceleration Benefit Duration will be 72 months (24 months of Acceleration Benefit Duration plus 48 months of Extension Benefit Duration). LTC Benefits may not be received prior to the LTC Coverage Effective Date which is on the 1 st Rider Date anniversary. See Maximum Monthly Level Benefit section in this supplement for a description of the calculation of the Maximum Monthly Level Benefit. The Rider is designed to provide the highest amount of monthly LTC Benefits if you wait until after the 5th Rider Date anniversary to receive LTC Benefit payments, though no matter when you start to receive LTC Benefit payments, you will be guaranteed the same overall amount of LTC Benefits. The following chart illustrates how the LTC Benefit Durations decrease each year that you wait to receive LTC Benefit payments up to the 5th Rider Date anniversary. Refer to this chart to determine the minimum Acceleration Benefit Duration and the minimum Extension Benefit Duration based on the Rider Year you start to submit requests for LTC Benefits. LTC Benefit Duration Chart Rider Year of First Request for Maximum Level Benefit amounts* Acceleration Benefit Duration Extension Benefit Duration Total LTC Benefit Duration 1** 84 months 168 months 252 months 2** 72 months 144 months 216 months 3 60 months 120 months 180 months 4 48 months 96 months 144 months 5 36 months 72 months 108 months 6+ 24 months 48 months 72 months *Rider Year starts on the Rider Date anniversary except for Rider Year 1 that starts on the Rider Date. **You may not receive LTC Benefit payments prior to the LTC Coverage Effective Date (which is after the first Rider Date anniversary) and satisfaction of the Deductible Period. LTC Guaranteed Amount.The LTC Guaranteed Amount is a value used to calculate the LTC Benefits under the Rider.The LTC Guaranteed Amount is not available to you as a lump sum withdrawal or as a death benefit.At the time you purchase the Rider we will calculate the initial LTC Guaranteed Amount which will be equal to the initial purchase payment.Additional purchase payments made in the first 90 days after the Rider Date will increase the LTC Guaranteed Amount. The LTC Guaranteed Amount will not increase after the 90 th day after the Rider Date unless you have selected the Growth Benefit option . The LTC Guaranteed Amount is also the value against which we apply the Acceleration Benefit Charge. See LTC Charge section for more details regarding the Acceleration Benefit Charge. If the Level Benefit option is elected, the Acceleration Benefit will equal the LTC Guaranteed Amount . If the contract value is reduced to zero and there is still remaining LTC Guaranteed Amount any Acceleration Benefit payments that you are eligible to receive will be made from the general account until the LTC Guaranteed Amount is reduced to zero. If the Growth Benefit option is elected, the LTC Guaranteed Amount at any time will equal the Acceleration Benefit plus the Growth Benefit.The LTC Guaranteed Amount may never exceed $800,000. This maximum includes the combined Long-Term Care Guaranteed Amounts of all Lincoln Life variable annuity contracts (or contracts issued by our affiliates) owned by you. See Choosing the Amount of Purchase Payments to Fund the Rider and the Growth Benefit option sections for examples of how the LTC Guaranteed Amount is calculated. The LTC Guaranteed Amount is decreased by the dollar amount of Acceleration Benefit payments and Growth Benefit payments. The LTC Guaranteed Amount will not be reduced by investment losses in the subaccounts. Excess Withdrawals reduce the LTC Guaranteed Amount by the same percentage that the Excess Withdrawal reduces the contract value. Excess Withdrawals may result in significant reductions of benefits under the Rider and/or its termination. Under the Growth Benefit option any withdrawal will be an Excess Withdrawal. However, if the maximum LTC Guaranteed Amount limit of $800,000 has been reached and your contract value exceeds the LTC Guaranteed Amount on a Rider Date anniversary, you may withdraw an amount up to the Conforming Withdrawal amount. See Excess Withdrawal section of this supplement for an example of how an Excess Withdrawal reduces the LTC Guaranteed Amount. Level Benefit option .Under the Level Benefit option the LTC Benefits will not increase after the 90th Day after the Rider Date. Any gain or loss in the contract’s variable subaccounts or fixed accounts will have no effect on the amount of Acceleration and Extension Benefits available. Acceleration Benefit and Acceleration Benefit payments.Once you become eligible to receive LTC Benefits and we make a determination of your eligibility we will pay you theAcceleration Benefit as Acceleration Benefit payments. Acceleration Benefit payments are paid on a monthly basis up to the Maximum Monthly Level Benefit amount. See Maximum Monthly Level Benefit section in this supplement for a detailed description. The Acceleration Benefit is first paid from the contract value. However, we guarantee the availability of the Acceleration Benefit regardless of the investment experience of the subaccounts you are invested in and subject to the conditions discussed in this supplement. Therefore, we guarantee that if your contract value is reduced to zero and there is a remaining amount of Acceleration Benefit , the remaining Acceleration Benefit payments will be paid from the general account subject to the conditions discussed in this supplement. All Acceleration Benefit payments from the general account are subject to the claims paying ability of Lincoln Life. The Acceleration Benefit will not increase after the 90th day after the Rider Date. The Acceleration Benefit is not available as a lump sum withdrawal or as a death benefit. Surrender charges, if any, are waived for all Acceleration Benefit payments. If you are confined to a nursing home or are receiving hospice care you will be entitled to the Maximum Monthly Level Benefit amount. If you are otherwise receiving qualified Long-Term Care Services but are not confined to a nursing home or receiving hospice care, only half of the Maximum Monthly Level Benefit will be available. By receiving less than the Maximum Monthly Level Benefit amount after the 5th Rider Date anniversary the LTC Benefit Duration will be extended. By receiving less than the Maximum Monthly Level Benefit amount prior to the 5th Rider Date anniversary we will recalculate your LTC Benefit Duration and the Maximum Monthly Level Benefit amount will increase. See Maximum Monthly Level Benefit section for a discussion of how receiving less than the Maximum Monthly Level Benefit amount effects the LTC Benefit Duration. Acceleration Benefit payments will reduce the Acceleration Benefit, LTC Guaranteed Amount and contract value by the dollar amount paid. Excess Withdrawals will reduce the Acceleration Benefit and LTC Guaranteed Amount by the same proportion that the Excess Withdrawal reduces your contract value. This means that the reduction in the Acceleration Benefit could be more than the dollar amount withdrawn.See Conforming Withdrawals and Excess Withdrawals section in this supplement. Once the Acceleration Benefit is reduced to zero the Extension Benefit Duration will begin.In the last month that you receive an Acceleration Benefit payment, if the remaining amount of Acceleration Benefit is less than the Maximum Monthly Level Benefit amount, the payment that you receive will include the remaining Acceleration Benefit plus an amount of Extension Benefit to make the payment equal to the amount you have requested. The following month the LTC Benefit will be paid from the Extension Benefit. Extension Benefit and Extension Benefit payments.Once the entire Acceleration Benefit is zero and you are still requesting and otherwise eligible to receive LTC Benefit payments, we will start to pay you the Extension Benefit as monthly Extension Benefit payments. Extension Benefit payments are paid up to the Maximum Monthly Level Benefit amount. See Maximum Monthly Level Benefit section for more details. The Extension Benefit is an obligation of Lincoln Life subject to the claims-paying ability of Lincoln Life and is supported by the general account, not by your contract value.We guarantee the availability of the Extension Benefit during the Extension Benefit Duration.The Extension Benefit is not available as a lump sum withdrawal or as a death benefit. The amount of the Extension Benefit will not increase after the 90th day after the Rider Date. Extension Benefit payments reduce the Extension Benefit by the dollar amount paid.Excess Withdrawals reduce the Extension Benefit by the same proportion that the Excess Withdrawal reduces the contract value. This means that the reduction in the Extension Benefit could be more than the dollar amount withdrawn.See Conforming Withdrawals and Excess Withdrawals section in this supplement. Maximum Monthly Level Benefit.The Maximum Monthly Level Benefit is the monthly limit for Acceleration and Extension Benefits that may be paid to you under the Rider. If you have elected the Level Benefit option the Maximum Monthly Level Benefit will equal the Maximum Monthly LTC Benefit. T he Maximum Monthly LTC Benefit is calculated on the Rider Date and each Rider Date anniversary up to, and including, the 5 th Rider Date anniversary by dividing the remaining Acceleration Benefit by the number of months of remaining Acceleration Benefit Duration. For example, if the Acceleration Benefit is $200,000 and the Acceleration Benefit Duration as of the 5th Rider Date anniversary preceding the Acceleration Benefit payment was 24 months, the Maximum Monthly Level Benefit would be $8,333.33 ($200,000/24). Since the Acceleration Benefit Duration is reduced by 12 months on each Rider Date anniversary up to the 5th Rider Date anniversary the Maximum Monthly Level Benefit will increase and be payable over a shorter LTC Benefit Duration for each year you wait to begin receiving LTC Benefits prior to the 5th Rider Date anniversary or if you begin receiving LTC Benefits prior to the 5th Rider Date anniversary but have received less than the Maximum Monthly Level Benefit amount.Please refer to the chart in the Choosing the LTC Benefit Duration section to determine the amount of remaining months of Acceleration Benefit Duration for any Rider year. The Rider is designed to provide the maximum amount of monthly benefit payments if you wait until after the 5th Rider Date anniversary to receive LTC Benefit payments. The following chart is an example of how the Maximum Monthly Level Benefit (annualized) increases each year that you wait to start receiving Acceleration Benefit payments up to the 5th Rider Date anniversary. This chart illustrates purchase payment of $100,000 resulting in an Acceleration Benefit of $100,000 as of the Benefit Year when you start to receive Acceleration Benefit payments. The example also assumes you have chosen the Level Benefit option and that the Maximum Monthly Level Benefit amount is taken each Rider Year starting at the beginning of the Rider Year and that no withdrawals have been made other than the illustrated LTC Benefit amounts . Maximum Monthly Level Benefit (annualized) based on when Acceleration Benefit payments begin LTC Benefit Duration Rider* Year Acceleration Benefit payments Begin in Year 2 Acceleration Benefit payments Begin in Year 3 Acceleration Benefit payments Begin in Year 4 Acceleration Benefit payments Begin in Year 5 Acceleration Benefit payments Begin in Year 6 Acceleration 1** Benefit 2 $16,667 3 $16,667 4 $16,667 5 $16,667 6 $16,667 7 $16,667 Extension 8 $16,667 Benefits 9 $16,667 10 $16,667 11 $16,667 12 $16,667 13 $16,667 14 $16,667 15 $16,667 16 $16,667 17 $16,667 18 $16,667 19 $16,667 *Rider Year starts on the Rider Date anniversary except for Rider Year 1 that starts on the Rider Date. **You may not receive Acceleration Benefit payments prior to the LTC Coverage Effective Date (which is after the first Rider Date anniversary ) and satisfaction of the 90 day d eductible p eriod.For illustrative purposes this chart does not include satisfaction of the deductible period. Continuing the example illustrated by the chart, if you started to receive Acceleration Benefit payments during the 3rd Rider year the Maximum Monthly Level Benefit would be calculated as follows: LTC Guaranteed Amount as of 2nd Rider Date anniversary: Acceleration Benefit (equals LTC Guaranteed Amount): Extension Benefit (2 x Acceleration Benefit): Remaining Acceleration Benefit Duration (from chart on page 11) 60 months Maximum Monthly Level Benefit ($100,000 Acceleration Benefit ÷ 60 months): $1,667.67 or $20,000 per year Minimum Extension Benefit Duration (from chart on page 11) 120 months By electing to start receiving Acceleration Benefit payments in the 3rd Rider Year, the Maximum Monthly Level Benefit (annualized) would be $20,000. If the Maximum Monthly Level Benefit were requested and paid out each month, the Acceleration Benefit Duration would be 60 months (5 years) followed by an Extension Benefit Duration of 120 months (10 years).The total available Acceleration and Extension Benefits would still be $300,000 ($100,000 Acceleration Benefit plus $200,000 Extension Benefit). If you waited to start receiving the Acceleration Benefit payments on or after the 5th Rider Date anniversary the annual benefit would have been $50,000 paid out over the minimum Acceleration and Extension Benefit Durations of 24 and 48 months respectively. When you make a request for benefits (as described in the Requesting LTC Benefits section below) you may request an amount up to the Maximum Monthly LTC Benefit amount (which equals the Maximum Monthly Level B enefit amount under the Level B enefit option ) if you are residing in a nursing home (as defined in the Long-Term Care Coverage Endorsement form) or are receiving hospice care (which may be received in your home or in a hospice care facility) ,. I f you are eligible and qualify for other qualified Long-Term Care Services (such as but not limited to home health care, adult day care , assisted living services) but are not residing in a nursing home or receiving hospice care, as defined in the Long-Term Care Coverage Endorsement, you may request up to 50% of the Maximum Monthly Level Benefit amount.If upon commencement of a month you qualify to receive up to 50% of the Maximum Monthly Level Benefit amount and during that month you enter a nursing home or start to receive hospice care you will qualify to receive up to 100% of the Maximum Monthly Level Benefit amount the following month. While you may request up to the Maximum Monthly Level Benefit amount, you should consider the actual cost of your care and the expected length of your care when determining the amount of the LTC Benefit to request.If the cost of any qualified Long-Term Care Services that you are receiving or anticipate receiving in the future is less than the Maximum Monthly Level Benefit amount you may consider not requesting the Maximum Monthly Level Benefit amount in order to extend your benefits over a longer time period. You should also consider the limits imposed under IRS rules. See Federal Income Tax Treatment of Benefits under the Rider section below. If you are receiving the Maximum Monthly Level Benefit each month , the Maximum Monthly Level Benefit will not change the following Rider Year.If you receive less than the Maximum Monthly Level Benefit amount in any Rider Year prior to the 5th Rider Date anniversary , the Maximum Monthly Level Benefit will be recalculated on the Rider Date anniversary and will increase. In addition, the minimum Extension Benefit Duration will be recalculated on the Rider Date anniversary and will decrease due to the higher Maximum Monthly Level Benefit amount. The Extension Benefit Duration will be recalculated to equal the Extension Benefit divided by the recalculated Maximum Monthly Level Benefit. Continuing the previous example, the following is an example of how the Maximum Monthly Level Benefit amount and the minimum Extension Benefit Duration are recalculated on the 3rd Rider Date anniversary where less than the Maximum Monthly Level Benefit amount has been requested. The example assumes the Level Benefit option has been chosen. The $100,uaranteed A mount as of the 2nd Rider Date anniversary has been reduced by Acceleration Benefit payments of only $10,000 (paid in the third Rider Year) of the available annual amount of $20,000. LTC Guaranteed Amount as of the 3rd Rider Date anniversary ($100,000 - $10,enefit payment in prior Rider Year): Acceleration Benefit (equals the LTC Guaranteed Amount) : Extension Benefit (has not been reduced as no Extension Benefits have been paid): Minimum Acceleration Benefit Duration (from chart on page 11) 48 months Maximum Monthly Level Benefit ($90,000 Acceleration Benefit ÷ 48 months): $1,875.00 or $22,500 per year Minimum Extension Benefit Duration ($200,000 Extension Benefit ÷ $1,875 Maximum Monthly Level Benefit): 107 months The remaining Acceleration Benefit Duration after the 3rd Rider Date anniversary is 48 months (from above referenced chart). The new Maximum Monthly Level Benefit amount increases to $22,500 (annualized) and the Extension Benefit Duration decreases to 107 months due to receiving less than the Maximum Monthly Level Benefit amount. Only one-half of the Maximum Monthly Level Benefit amount ($937.50) will be available to you if you are not confined to a nursing home or are not receiving hospice care. On the 5th Rider Date anniversary, we will recalculate the Maximum Monthly Level Benefit amount for the last time and it will not change thereafter unless you make an Excess Withdrawal (as described below).If after the 5th Rider Date anniversary, you receive less than the Maximum Monthly Level Benefit amount in any given month , the Maximum Monthly Level Benefit amount will not be increased; but the minimum Acceleration Benefit Duration or minimum Extension Benefit Duration will be increased and will equal the remaining Acceleration Benefit or Extension Benefit divided by the Maximum Monthly Level Benefit amount. Excess Withdrawals will reduce the Maximum Monthly Level Benefit amount by the same percentage the Excess Withdrawal reduces the contract value. See Excess Withdrawals in this supplement. All other withdrawals and LTC Benefit payments will not change the Maximum Monthly Level Benefit amount. The Maximum Monthly Level Benefit amount does not include Growth Benefits. Choosing the Growth Benefit Option.At the time you purchase the Rider, you will choose whether to add the Growth Benefit option. The Growth Benefit option may not be added after the Rider is issued. Growth Benefit option. The Growth Benefit option may provide an additional amount of LTC Benefit from investment gains in the subaccounts and fixed account. The Growth Benefit is paid as monthly Growth Benefit payments up to the Maximum Monthly Growth Benefit amount. Growth Benefit payments may be paid in addition to Acceleration Benefit payments and Extension Benefit payments and are paid during the Acceleration Benefit Duration and the Extension Benefit Duration. The Growth Benefit is equal to the difference between the LTC Guaranteed Amount and the Acceleration Benefit, if any. On the Rider Date the Growth Benefit is zero. On each Rider Date anniversary until you reach age 76, the LTC Guaranteed Amount may increase to an amount equal to the contract value due to Automatic Step-ups, up to the maximum LTC Guaranteed Amount limit of $800,000 , if this results in a higher LTC Guaranteed Amount (referred to as the Automatic Step-up). The Growth Benefit will be calculated on each Rider Date anniversary or at the time of an Excess Withdrawal. See Automatic Step-ups of the LTC Guaranteed Amount below for a detailed discussion of the Automatic Step-up. You will pay a higher LTC Charge for the Growth Benefit option than for the Level Benefit option . In addition, when deciding whether to purchase the Growth Benefit option you should consider that under the Growth Benefit option any withdrawal will be an Excess Withdrawal. However if the maximum LTC Guaranteed Amount limit of $800,000 has been reached and your contract value exceeds the LTC Guaranteed Amount on a Rider Date anniversary you may withdraw an amount up to the Conforming Withdrawal amount. See the Withdrawals section in this supplement. You may request monthly Growth Benefit payments up to the Maximum Monthly Growth Benefit amount during both the Acceleration Benefit Duration and the Extension Benefit Duration. Growth Benefit payments reduce the Growth Benefit, the LTC Guaranteed Amount and the contract value by the dollar amount of the payment. Excess Withdrawals reduce the Growth Benefit and the Maximum Monthly Growth Benefit amount by the same percentage that the Excess Withdrawal amount reduces the contract value. This means that the reduction in the Growth Benefit could be more than the dollar amount withdrawn. If the contract value is reduced to zero and there is remaining Growth Benefit we will make Growth Benefit payments from the general account until the Growth Benefit is zero. Surrender charges, if any, are waived for all Growth Benefit payments. Automatic Step-ups of the LTC Guaranteed Amount. On each Rider Date anniversary, if you have elected the Growth Benefit option the LTC Guaranteed Amount will automatically step-up to the contract value as of the Rider Date anniversary if: a. The Covered Life is still living and under age 76; and b. The contract value on that Rider Date anniversary is greater than the LTC Guaranteed Amount; and c. The maximum LTC Guaranteed Amount limit has never been reached. Once the maximum LTC Guaranteed Amount limit has been reached you will not receive any further Automatic Step-ups of the LTC Guaranteed Amount. Contract value in excess of the maximum LTC Guaranteed Amount will not provide any additional Growth Benefit. Following is an example of how the Automatic Step-ups will work through the first three Rider Date anniversaries (assuming no withdrawals). Total purchase payments added to the contract as of 90th day after the Rider Date: LTC Guaranteed Amount as of 90th day after the Rider Date equals total purchase payments made into the contract: Acceleration Benefit as of 90 th day after the Rider Date: $200,000 Total contract value on 1st Rider Date anniversary reflecting investment gain: New LTC Guaranteed Amount on 1st Rider Date anniversary : LTC Guaranteed Amount steps up as $225,000 is greater than LTC Guaranteed Amount of $200,000: Growth Benefit on 1st Rider Date anniversary ($225,uaranteed Amount - $200,000 Acceleration Benefit): $ 25,000 Total contract value on 2nd Rider Date anniversary reflecting investment loss from previous Rider Date anniversary : The LTC Guaranteed Amount does not change on 2nd Rider Date anniversary as the contract value of $218,000 is less than the LTC Guaranteed Amount of $225,000. The Growth Benefit of $25,000 does not change. Total contract value on 3rd Rider Date anniversary reflecting investment gain from previous Rider Date anniversary : New LTC Guaranteed Amount . LTC Guaranteed Amount step-ups as $240,000 is greater than LTC Guaranteed Amount of $225,000: $240,000 Growth Benefit on 3 rd Rider Date anniversary ($240,uaranteed Amount - $200,000 Acceleration Benefit): You may choose to irrevocably terminate the Automatic Step-ups if you believe that you have sufficient LTC Benefits to cover your needs and do not want or need to further increase the LTC Benefits. You may terminate Automatic Step-ups after the 5th Rider Date anniversary by notifying us in writing at least 30 days prior to the next Rider Date anniversary.By choosing to terminate the Automatic Step-ups the LTC Guaranteed Amount will no longer Step-up to the contract value.The Acceleration Benefit Charge percentage will remain the same upon termination of the Automatic Step-ups. Your Acceleration Benefit charge will no longer increase as the LTC Guaranteed Amount will no longer step-up to the contract value. See LTC Charge section of this supplement. A fter the Extension Benefit is reduced to zero and if there is any remaining LTC Guaranteed Amount you may continue to receive Growth Benefits, if otherwise eligible, until the LTC Guaranteed Amount is reduced to zero. The Growth Benefit payment amount will not be subject to the Maximum Monthly Growth Benefit limit . Maximum Monthly Growth Benefit.The Maximum Monthly Growth Benefit amount is the maximum amount of Growth Benefit that may be paid in any calendar month. The Maximum Monthly Growth Benefit amount is calculated each Rider Date anniversary and upon an Excess Withdrawal. The calculation of the Maximum Monthly Growth Benefit amount is based on payment of the Growth Benefit over both the Acceleration and Extension Benefit Durations. The Maximum Monthly Growth Benefit amount will be equal to [i ÷ ((ii + iii) ÷ iv)] where: (i) equals the Growth Benefit on the Rider Date anniversary and (ii) equals any remaining Acceleration Benefit on the Rider Date anniversary; and (iii) equals any remaining Extension Benefit on the Rider Date anniversary; and (iv) equals the Maximum Monthly Level Benefit amount on the Rider Date anniversary. When you make a request for benefits (as described in the Requesting LTC Benefits section below) you may request an amount up to the Maximum Monthly LTC Benefit amount (which equals the Maximum Monthly Level Benefit amount plus the Maximum Monthly Growth Benefit amount). If you are residing in a nursing home or are receiving hospice care, as defined in the Long-Term Care Coverage Endorsement, you may request up to 100% of the Maximum Monthly LTC Benefit amount. If you are receiving Long-Term Care Services and are not residing in a nursing home or receiving hospice care you may receive up to 50% of the Maximum Monthly LTC Benefit amount. You will receive one monthly LTC Benefit payment that, in addition to either the Acceleration Benefit payment or Extension Benefit payment, will also include the Growth Benefit payment, if elected. The Growth Benefit will not be paid if you are requesting less than the Maximum Monthly Level Benefit amount available to you for that month. The following is an example of how the Maximum Monthly Growth Benefit amount, Maximum Monthly Level Benefit amount and the Maximum Monthly LTC Benefit are calculated on 2nd Rider Date anniversary with growth of the contract value from investment gains of $20,000 and assuming $100,000 purchase payments were made prior to 90 th day after the Rider Date . Acceleration Benefit on 2nd Rider Date anniversary: Extension Benefit on 2nd Rider Date anniversary: Contract value on 2 nd Rider Date anniversary: $120,000 LTC Guaranteed Amount on 2 nd Rider Date anniversary steps-up to contract value of $120,000: $120,000 Growth Benefit ($120,uaranteed Amount - $100,000 Acceleration Benefit): Maximum Monthly Level Benefit ($100,000 ÷ 60 months of Acceleration Benefit Duration left from the LTC Benefit Durations Chart): $ 1,666.67 Maximum Monthly Growth Benefit : * Maximum Monthly LTC Benefit ($1,666.67 + 111.11): $ 1,777.78 *[$20,000 Growth Benefit ÷ (($100,000 Acceleration Benefit + $200,000 Extension Benefit) ÷ $ 1,666.67 Maximum Monthly Level Benefit)] $111.111 Maximum Monthly Growth Benefit. If you receive less than the Maximum Monthly Growth Benefit amount, the unused Growth Benefit for that month will not be available for the remainder of that Rider Year. On the next Rider Date anniversary the remaining Growth Benefit for the prior year will carry over and the Growth Benefit and the Maximum Monthly Growth Benefit amount will be recalculated as stated above. Continuing the prior exampleif, duringthe first six months of the Benefit Year, you requested that yoube paid the entire Maximum Monthly Growth Benefit each month and then for the other six months you requested no Growth Benefit, there will be unused Growth Benefit for that Rider yearof $666.66 ($111.11 Maximum Monthly Growth Benefit x 6 months). On the next Benefit Year anniversary the Maximum Monthly Growth Benefit will increase because there was unused Growth Benefit during the current Benefit Year. Choosing the Nonforfeiture Benefit provision.If the Rider is terminated, the Nonforfeiture Benefit provision may provide a reduced long-term care insurance benefit. There are two Nonforfeiture Benefits under the Nonforfeiture Benefit provision. The Contingent Nonforfeiture Benefit, which is automatically included when you purchase the Rider, provides for LTC Benefit payments if the Rider terminates due to a specified increase of the charge for the Extension Benefit. The Optional Nonforfeiture Benefit, which may be purchased for an additional charge, provides for payment of the Nonforfeiture Benefit upon termination of the Rider due to conditions in addition to those provided by the Contingent Nonforfeiture Benefit . Once either Nonforfeiture Benefit is in effect, the LTC Charges will terminate. The Nonforfeiture Benefit provision provides only a limited amount of LTC Benefits. The LTC Benefits provided by either the Contingent Nonforfeiture Benefit or the Optional Nonforfeiture Benefit are the greater of: a. one month’s Maximum Monthly Level Benefit in effect on the date that the Rider is terminated; or b. an amount equal to the sum of all Extension Benefit Charges and Optional Nonforfeiture Benefit Charges paid for the Rider minus any Extension Benefits paid prior to the date the Rider is terminated. Payments under the Nonforfeiture Benefit provision are payable only after the seventh Rider Date anniversary and after conditions set forth below are met. LTC Benefit payments pursuant to the Nonforfeiture Benefit provision are subject to the benefit eligibility and deductible requirements as described in the Establishing Benefit Eligibility section.Nonforfeiture Benefit payments are requested as described in the Requesting LTC Benefits section. Nonforfeiture Benefit payments will be payable monthly up to the Maximum Monthly Level Benefit amount in effect on the date that the Rider is terminated. Once the Nonforfeiture Benefit provision is effective as either the Contingent Nonforfeiture Benefit or the Optional Nonforfeiture Benefit it will remain effective until the earlier of the death of the Covered Life or the date the Nonforfeiture Benefit has been fully paid out. Upon the death of the Covered Life the Nonforfeiture Benefit terminates. The amount of the Nonforfeiture Benefit will not exceed the remaining amount of Extension Benefits which would have been paid if the Rider had remained in force. Contingent Nonforfeiture Benefit . The Contingent Nonforfeiture Benefit is provided at no charge on all Riders. The Contingent Nonforfeiture Benefit will pay you reduced LTC Benefit payments if both of the following conditions are met: a. the Extension Benefit Charge has increased by more than a specified percentage over the initial charge; and b. you surrender your contract or elect to terminate the Rider within 120 days after the Extension Benefit Charge (in a. above) is increased. The specified percentage of change to the Extension Benefit Charge that will trigger the availability of Contingent Nonforfeiture Benefit is determined by your age as of the Rider Date. The specified percentages are as follows: Age on Rider Date Percent Over Initial Extension Benefit Charge Age Percent Over Initial Extension Benefit Charge 45-49 130% 70 40% 50-54 110% 71 38% 55-59 90% 72 36% 60 70% 73 34% 61 66% 74 32% 62 62% 63 58% 64 54% 65 50% 66 48% 67 46% 68 44% 69 42% Optional Nonforfeiture provision. For an additional charge, you may purchase the Optional Nonforfeiture Benefit . The Optional Nonforfeiture Benefit provides for payment of the Nonforfeiture Benefit under the following conditions which are in addition to the conditions under which the Nonforfeiture Benefit is paid under the Contingent Nonforfeiture Benefit : a. you surrender the contract at least three years after the Rider Date; or b. you submit a written request to terminate the Rider at least three years after the Rider Date; or c. you elect to receive annuity payments under any annuity payout option available in the contract or any other annuity settlement option we make available and commencing prior to the contract’s maturity date and at least three years after the Rider Date. If you purchase the Optional Nonforfeiture Benefit and terminate the Rider under conditions applicable under either the Contingent Nonforfeiture Benefit and the Optional Nonforfeiture Benefit, only one Nonforfeiture Benefit will be payable. The Optional Nonforfeiture provision may not be purchased after the Rider is issued. Establishing Benefit Eligibility. Once the LTC Coverage Effective Date (the first Rider Date anniversary) has passed, you may start the process to request and receive LTC Benefits. Before requesting LTC Benefits you must first notify us by phone at 800-487-1485 x 3941, or send written notice to: PO Box 21008, Dept. 0514, Greensboro, NC 27420-1008 of your intent to request LTC Benefits. We will process any notifications or requests for LTC Benefits on your behalf as submitted by your legally authorized representative, which may include a court-appointed conservator or an individual acting under a valid power of attorney.Attached to the Rider and Contract is the Long-Term Care Coverage Endorsement form which is a contractual document that describes:the LTC Benefits that may be paid under the contract and Rider ; the process for establishing initial and ongoing eligibility for LTC Benefits ; and the process for filing initial and ongoing requests for LTC B enefits. The Long-Term Care Services covered under the Rider are also described in the Long-Term Care Coverage Endorsement. Once we receive notification of your intent to request LTC Benefits we will provide you with claims forms so that we may determine your initial eligibility to receive LTC Benefits. Your initial eligibility to receive LTC Benefits will be based on two factors: 1) whether the LTC Coverage Effective Date (first Rider Date anniversary) has passed; and 2) whether you have been or will be receiving Long-Term Care Services covered by the Rider due to being Chronically Ill. The Long-Term Care Services covered under the Rider are maintenance or personal care services, or any necessary diagnostic, preventive, therapeutic, curing, treating, mitigating, and rehabilitative service that is required because you are Chronically Ill and is provided pursuant to a Plan of Care. The Long-Term Care Services include, but are not limited to, nursing home care, hospice care, adult day care, assisted living services, home health care and rehabilitative services as described in the Long-Term Care Coverage Endorsement. In order to determine whether you have been or will be receiving Long-Term Care Services due to being Chronically Ill we require that the Licensed Health Care Practitioner certify in a written assessment that you are Chronically Ill. Chronic Illness under the Rider is defined as either: 1) in the preceding twelve months you have been unable to perform at least two Activities of Daily Living for a period of at least 90 days as a result of loss of functional capacity or ; 2) you require substantial supervision to protect you from threats to health and safety due to severe cognitive impairment. The written assessment will evaluate your ability to perform Activities of Daily Living (ADL) and your cognitive condition (as described below).You will be responsible for the cost of obtaining the initial and any subsequent assessments as well as any required Plans of Care. The six ADLs are: 1. Bathing. The ability to wash oneself by sponge bath, or in either a tub or shower, including the task of getting into or out of the tub or shower. 2. Continence. The ability to maintain control of bowel and bladder function, the ability to perform associated personal hygiene (including caring of a catheter or colostomy bag). 3. Dressing. The ability to put on or take off all items of clothing and any necessary braces, fasteners or artificial limbs. 4. Eating. The ability to feed oneself by getting food into the body from a receptacle (such as plate, cup or table) or by a feeding tube or intravenously. 5. Toileting. The ability to get to and from the toilet, get on or off the toilet, and perform associated personal hygiene. 6. Transferring. The ability to move oneself into or out of a bed, chair or wheelchair. Severe cognitive impairment under the Rider is defined as deterioration or loss of intellectual capacity that is: 1. Comparable to (and includes) Alzheimer’s disease and similar forms of irreversible dementia; and 2. Is measured and confirmed by clinical evidence and standardized tests that reliably measure impairment in the following areas: a. Short-term or long-term memory; b. Orientation as to person (such as who they are), place (such as their location), and time (such as day, date and year); and c. Deductive or abstract reasoning, including judgment as it relates to safety awareness. The Licensed Health Care Practitioner must also complete a Plan of Care for you, which is a written plan of care that is developed based on your written assessment and specifies the type, frequency and duration of all Long-term Care Services you will need. Long-Term Care Services are maintenance or personal care services, or any necessary diagnostic, preventive, therapeutic, curing, treating, mitigating, and rehabilitative service that is required because you are Chronically Ill and that are provided pursuant to a Plan of Care. The Long-Term Care Services include, but are not limited to, nursing home care, hospice care, adult day care, assisted living services, home health care and rehabilitative services as described in the Long-Term Care Coverage Endorsement. In order to receive LTC Benefits under the Rider you must follow the Plan of Care. In order to continue to receive LTC Benefits after we determine your initial eligibility, you must be receiving the care and support services prescribed in the Plan of Care through an agency or facility identified in the Plan of Care within the United States. At least once every 12 months, after we have established your initial benefit eligibility, a Licensed Health Care Practitioner must complete a new assessment on a form provided by us and again certify that you are Chronically Ill. If you are Chronically Ill due to loss of a functional capacity that prevents you from performing two of the ADLs, or suffer from a severe cognitive impairment the Licensed Health Care Practitioner, must certify that you are expected to remain Chronically Ill for at least 90 days; and either prescribe a new Plan of Care, or reconfirm the existing Plan of Care. You must satisfy the 90 day deductible period before any LTC Benefits will be paid. This means, you must wait 90 days after the date that you start to receive Long-Term Care Services covered under the Rider before we will start paying LTC Benefits . For example, assume you enter a nursing home on March 1st of any Benefit Year after the LTC Coverage Effective Date due to not being able to perform two of the six ADLs. You notify us of your intent to request LTC Benefits on April 1 st . By April 15 th we will provide the claims forms. On May 1 st we have received the claims forms including the written assessment and Plan of Care . We also determine that you r eligibility to receive LTC Benefits was March 1 st . The deductible period would be 90 days from March 1 st and will end as of May 29. We would start monthly LTC Benefit payments after May 29 . We will notify you in writing once we have determined your eligibility for benefits and will send you a Request for Benefits form to be completed by you in order to receive LTC Benefits. Requesting LTC Benefits. Once we have determined that you are eligible for benefits, you may submit a Request for Benefits form. The Request for Benefits form will be used to pay LTC Benefits for a period of up to three months. You will need to provide a new Request for Benefits form to continue to receive LTC Benefits beyond the period requested in the Request for Benefits form. This form will notify us of the dollar amount of LTC Benefit payments that you are requesting, where you would like us to pay them, and from whom you are receiving Long-Term Care Services. If the Request for Benefits form is not received within 90 days after we have determined that you are eligible for LTC Benefits, you will no longer be deemed eligible to receive LTC Benefits and the eligibility determination process will restart. At any time and as often as we reasonably require w e reserve the right to verify that all of the conditions for initial and ongoing eligibility are satisfied . Verification of your continued eligibility may include any or all of the following: i. review of medical facts (including, but not limited to, medical files or diagnostic test results) to determine the extent of any Chronic Illness; ii. a physical examination at our expense by a physician of our choosing to determine that all of the criteria for eligibility are met; iii. requiring proof that you have received the prescribed care or support services. If the Company is unable to verify that you are receiving Long-Term Care Services as set forth in the Plan of Care or that you are Chronically Ill , the Company will revoke your eligibility to receive LTC Benefits and reject any pending or subsequent request for benefits, and take action pursuant to the overpayment provision described below.Any subsequent determination of benefit eligibility will be treated as the determination of initial eligibility. In order to continue receiving LTC Benefits we must receive a new Request for Benefits form (as described below) at least 30 days prior to the end of the current three-month period for which you are receiving LTC Benefits. If a new Request for Benefits form is not submitted prior to the end of the current three month period for which you are receiving LTC Benefits , we will automatically pay the LTC Benefit that you are receiving for an additional month. LTC Benefits paid during that month will be equal to the amount of the most recent LTC Benefit payment paid to you. If we do not receive a Request for Benefits form within 90 days after the three month period for which LTC Benefits were previously requested you will have to re-establish your eligibility to receive benefits. If you no longer meet the eligibility criteria or no longer wish to receive LTC Benefit payments, you will need to notify us by contacting us either by phone or in writing at the address or phone number provided above. In addition to the quarterly variable annuity statement, w e will send you a monthly statement detailing the amount of LTC Benefits that have been paid and remaining available LTC Benefits. The monthly statement will only be sent to you for those months that you received an LTC Benefit. The statement will also show the impact of such LTC Benefit payments on your contract value and death benefit , if any . See Death Benefits section of this supplement for a description of the impact of the Rider on death benefits. There are several exclusions and limitations on coverage under the Rider and Long-Term Care Coverage Endorsement: 1. Alcohol and drug treatment is not a Long-Term care Service under the Rider unless the drug addiction is a result of medication taken in doses prescribed by a physician; 2. Care in a facility operated primarily for the treatment of mental or nervous disorders is not a Long-Term care Service under the Rider. This exclusion does not apply to qualifying stays or care resulting from a clinical diagnosis of Alzheimer’s Disease or similar forms of irreversible dementia; 3. Treatmentarising out of an attempt (while sane or insane) at suicide or an intentionally self-inflicted injury is not a Long-Term care Service under the Rider; 4. Treatment in government facilities such as facilities run by the Veterans Administration is not a Long-Term care Service under the Rider unless exclusion of coverage is otherwise prohibited by law ; 5. Long-Term Care Services for which benefits are available under Medicareor other governmental program (except Medicaid), workers compensation laws, employer liability laws, occupational disease laws and motor vehicle no-fault laws are not considered Long-Term C are Service s under the Rider; 6. Long-Term Care Services provided to you outside the United States are not considered a Long-term Care Service under the Rider; 7. Any Long-Term Care Services being provided by members of your family, whether paid or unpaid are not considered Long-Term Care Service s under the Rider. We will notify you in writing if we deny any request for LTC Benefits or revoke your eligibility for LTC Benefits. You may request a review of our decision. A request for a review of a denial of a request for LTC B enefits or revocation of eligibility must be in writing and must include any information that may support your request or eligibility status. The request for a review of a denial of a request for LTC B enefits or revocation of eligibility must be submitted to us within 3 years (which may vary by the state the Rider is issued in) after the time the request for LTC Benefits was filed. We will review your request for a review and provide a written decision within 60 days after receiving it. In the event we make an overpayment to you, we will notify you and request repayment. An overpayment could be made under an existing R equest for B enefits after a Covered Life is no longer eligible to receive benefits or as a result of an administrative error in processing a request for benefits. If you receive an overpayment, it is your responsibility to return the amount of the overpayment within sixty days of our request. If you do not return the overpayment within 60 days of our request, we will deduct the amount of the overpayment from your future LTC Benefits, full surrender value or from death benefits if the contractowner dies. General Provisions. Withdrawals . You may make withdrawals pursuant to the withdrawal provision of your contract. Under the Rider, withdrawals are either Conforming Withdrawals or Excess Withdrawals. Conforming Withdrawals will not have any effect on the LTC Benefits and will reduce the contract value by the amount of the withdrawal and the death benefit per the terms of the contract’s death benefit provision. Excess Withdrawals reduce the LTC Benefits by the same percentage that the Excess Withdrawal reduced the contract value. Excess Withdrawals reduce the contract value by the amount of the withdrawal and the death benefit per the terms of the contract’s death benefit provision. The tax consequences of withdrawals are discussed in the Federal Tax Matters section of your prospectus.All withdrawals you make, whether or not within the Conforming Withdrawal amount, will continue to be subject to any other terms and conditions contained in your contract.See The Contracts – Surrenders and Withdrawals section of your prospectus. Conforming Withdrawals. If available, you may make periodic withdrawals from your contract value up to the Conforming Withdrawal amount each Rider Year without reducing the LTC Benefits. Conforming Withdrawals may be withdrawn in addition to receiving LTC Benefit payments and are subject to surrender charges, if any.Conforming Withdrawals reduce the amount available under your contract’s free withdrawal provision. See Contract Free Withdrawal Provision section in this supplement. A Conforming Withdrawal is any withdrawal that does not exceed during a Rider Year the greater of $0 and (i) minus (ii) where: (i) equals 5% of the difference of the contract value over the LTC Guaranteed Amount as of the most recent Rider Date anniversary (or, prior to the first Rider Date anniversary, the Rider Date); and (ii) equals all prior withdrawals in that Rider Year. If the LTC Guaranteed Amount is equal to or greater than your contract value on a Rider Date anniversary, any withdrawal in that Rider Year will not be a Conforming Withdrawal. If you elect the Growth Benefit option any withdrawal will be deemed an Excess Withdrawal unless the maximum LTC Guaranteed Amount limit of $800,000 has been reached and your Contract Value exceeds the maximum LTC Guaranteed Amount on a Rider Date anniversary , in which case you may withdraw an amount up to the Conforming Withdrawal amount for that Rider Year. Conforming Withdrawals will not reduce the LTC Guaranteed Amount, the Acceleration Benefit, Extension Benefit, and if elected, the Growth Benefit. Excess Withdrawals. Excess Withdrawals are the cumulative amounts withdrawn from the contract during the Rider Year (including the current withdrawal) that exceed the Conforming Withdrawal amount. Any Excess Withdrawal that reduces the contract value to zero will terminate the Rider and the only LTC Benefit that you may receive will be the Optional Nonforfeiture Benefit, if elected . Excess Withdrawals will reduce the LTC Guaranteed Amount, Acceleration Benefit, Extension Benefit, Maximum Monthly Level Benefit and any Growth Benefit and Maximum Monthly Growth Benefit by the same percentage that the Excess Withdrawal reduces the contract value. This means that the reductions in these amounts could be more than the dollar amount withdrawn. In a declining market, Excess Withdrawals may substantially deplete or eliminate the LTC Benefits and reduce or deplete the Maximum Monthly Level Benefit and, if elected, Maximum Monthly Growth Benefit. Excess Withdrawals will be subject to surrender charges unless one of the waiver of surrender charge provisions set forth in your prospectus is applicable.See Charges and Other Deductions - Surrender Charge section of the prospectus. The following example shows how an Excess Withdrawal, in a declining market, reduces the Acceleration Benefit, LTC Guaranteed Amount, Maximum Monthly Level Benefit , Extension Benefit , Maximum Monthly Growth Benefit and Growth Benefit . The example assumes you have chosen the Growth Benefit option. LTC Guaranteed Amount : $ 320 ,000 Acceleration Benefit: $120,000 Extension Benefit: $240,000 Maximum Monthly Level Benefit: Growth Benefit: $200,000 Maximum Monthly Growth Benefit $3,125 Excess Withdrawal from contract value: $4,000 Contract value immediately prior to Excess Withdrawal: $ 85,000 Reduction Percentage due to Excess Withdrawal [$4,000 Excess Withdrawal ÷ $85,000 Contract Value ] : 4.71% LTC Guaranteed Amount after Excess Withdrawal [$ 320 ,uaranteed Amount x (1-4.71%)]: $ 304,928 Extension Benefit after Excess Withdrawal [$240,000 x (1-4.71%)]: Maximum Monthly Level Benefit after Excess Withdrawal [$5,000 Maximum Monthly Level Benefit x (1-4.71%)] : Growth Benefit after Excess Withdrawal [$200,000 Growth Benefit x (1-4.71%)]: $190,580 Maximum Monthly Growth Benefit after Excess Withdrawal [$3,125 Maximum Monthly Growth Benefit x (1-4.71%)]: $2,978 Investment Requirements. By purchasing the Rider, you will be limited in how you can invest in the subaccounts and the fixed account. You will be subject to Investment Requirements – Option 3. See Investment Requirements – Option 3 in your prospectus. The Investment Requirements will apply to your entire contract value. No purchase payments can be directly invested in the LTC Fixed Account. LTC Fixed Account. The LTC Fixed Account is part of the general account. The LTC Fixed Account is designated to hold an amount equal to the LTC Guaranteed Amount while paying LTC Benefits. The LTC Fixed Account will offer a rate of interest that will be adjusted periodically and is guaranteed to be an effective rate of not less than the minimum guaranteed interest rate stated in your contract on amounts held in the LTC Fixed Account. Contracts issued in certain states may guarantee a higher minimum rate of interest than in other states. Refer to your contract for the specific guaranteed minimum interest rate applicable to your contract. See Fixed Side of the Contract section in your prospectus for more information about the General Account. On the valuation date we make the initial determination that you are eligible to receive LTC Benefits (as described in the Establishing Benefit Eligibility section), we will transfer contract value up to the LTC Guaranteed Amount as of that valuation date to the LTC Fixed Account. The contract value will be transferred proportionally from the variable subaccounts and the fixed account for use with dollar-cost averaging, if any, in which you are invested. Transfers of contract value to the LTC Fixed Account may reduce the contract value in the subaccounts to zero. Acceleration Benefit payments and Growth Benefit payments (if elected) will first be deducted from the LTC Fixed Account. LTC Charges will be deducted proportionally from the LTC Fixed Account, the fixed account for use with dollar-cost averaging and the subaccounts. O n the Rider Date anniversary that follows the initial determination of eligibility to receive LTC Benefits and on each Rider Date anniversary that follows, we will transfer contract value to and from the LTC Fixed Account, the subaccounts and any other fixed account . The amount of contract value that will be transferred into the LTC Fixed Account will be equal to the difference, if any, between the LTC Guaranteed Amount and the contract value that is in the LTC Fixed Account. This may result in the entire contract value being allocated to the LTC Fixed Account. If the contract value in the LTC Fixed Account exceeds the LTC Guaranteed Amount, we will move contract value equal to the difference between the contract value and the LTC Guaranteed Amount from the LTC Fixed Account to the subaccounts according to your instructions for future allocations. If you begin receiving LTC Benefits and then stop receiving LTC Benefits for twelve consecutive months, we will allow you to transfer in installments the contract value in the LTC Fixed Account back to the subaccounts.This transfer will be made under a twelve-month dollar-cost averaging service. See The Contracts – Additional Services section of your prospectus for more details on dollar-cost averaging. If after you stop receiving LTC Benefits and then at a later date recommence receiving benefits, sufficient contract value will be transferred back to the LTC Fixed Account so that the balance in the LTC Fixed Account equals the LTC Guaranteed Amount. LTC Charge. While this Rider is in effect there is a charge for the Rider (LTC Charge) that is deducted from the contract value on a quarterly basis. The LTC Charge will consist of the sum of three charges: the Acceleration Benefit Charge plus the Extension Benefit Charge plus (if elected) the Optional Nonforfeiture Benefit Charge. The LTC Charge will be higher if you choose the Growth Benefit option because the Acceleration Benefit Charge percentage is higher for the Growth Benefit option than it is for the Level Benefit option and the LTC Guaranteed Amount against which the Acceleration Benefit Charge is assessed will be higher due to Automatic Step-ups. The first deduction will occur on the valuation date on or next following the three month Rider Date anniversary and will be deducted every three months thereafter. This deduction will be made proportionally from the contract value in the subaccounts, the fixed account for use with dollar-cost averaging and the LTC Fixed Account until the contract value is reduced to zero. Deductions from the subaccounts and the fixed accounts will be made in proportion to the value in each subaccount and fixed account. A proportional LTC Charge will be deducted upon termination of the Rider, upon commencement of annuity payouts and upon contract surrender. A proportional LTC Charge will not be deducted if the Rider is terminated due to death. The Acceleration Benefit Charge has a guaranteed maximum annual percentage rate of 2.50% of the LTC Guaranteed Amount. The current annual percentage rate is 0.75% of the LTC Guaranteed Amount under the Growth Benefit option and 0.50% of the LTC Guaranteed Amount under the Level Benefit option. The percentage rate may change at any time and will never exceed the guaranteed maximum percentage rate of 2.50 % of the LTC Guaranteed Amount. We will give you 30 days notice of our intent to raise this percentage rate. Any increase to the percentage rate will be applied on the next quarterly deduction following the effective date of the percentage rate change. Any change to the percentage rate will be the same for all contractowners in the same class on a nondiscriminatory manner. The Acceleration Benefit Charge percentage rate for the Growth Benefit option will remain the same even after you terminate the Automatic Step-ups. The Acceleration Benefit Charge is calculated by multiplying the LTC Guaranteed Amountas of the valuation date on which the charge is deducted by ¼ of the annual Acceleration Benefit Charge percentage rate . With the Level Benefit option , the Acceleration Benefit Charge will decrease as the LTC Guaranteed Amount is reduced by Acceleration Benefit payments or Excess Withdrawals. With the Level Benefit option , the LTC Guaranteed Amount will equal purchase payments added to the contract prior to the 90th Date after the R ider Date and will not increase thereafter . The Acceleration Benefit Charge percentage rate for the Growth Benefit option will be higher than the Acceleration Benefit Charge percentage rate for the Level Benefit option . With the Growth Benefit option , the Acceleration Benefit Charge will increase or decrease as the LTC Guaranteed Amount increases by the Automatic Step-up or is reduced by Acceleration Benefit payments, Growth Benefit payments or Excess Withdrawals. The Acceleration Benefit Charge will be deducted until the LTC Guaranteed Amount is reduced to zero or there is no contract value remaining, whichever occurs first. The Extension Benefit Charge does not have a guaranteed maximum annual percentage rate and may change at any time. The highest current Extension Benefit Charge percentage rate is 0.50% of the Extension Benefit charged for a 69 year old contractowner. We will give you 30 days notice of our intent to raise the percentage rate. Any increase to the percentage rate will be applied on the next quarterly deduction following the effective date of the percentage rate change. Any change to the percentage rate will be subject to prior regulatory approval and will be the same for all contractowners in the same class on a nondiscriminatory manner.If the Extension Benefit Charge percentage rate is increased to an amount greater than a specified percentage of the initial Extension Benefit Charge percentage you are able to cancel the Rider and receive the Contingent Nonforfeiture Benefit. See Nonforfeiture Benefit-Contingent Nonforfeiture Benefit section of this supplement for more information. The Extension Benefit Charge is calculated by multiplying t the Extension Benefit as of the valuation date on which the charge is deducted multiplied by ¼ of the annual Extension Benefit Charge percentage rate (which is stated in the Rider) as of the valuation date on which the charge is deducted. On the Rider Date the Extension Benefit will be double the Acceleration Benefit. The Extension Benefit Charge will increase as the Extension Benefit increases to twice the amount of any subsequent purchase payments made prior to the 90th day after the Rider Date. The Extension Benefit Charge will decrease as the Extension Benefit is reduced by Extension Benefit payments or Excess Withdrawals.The Extension Benefit Charge will be deducted until the Extension Benefit is reduced to zero or there is no contract value remaining, whichever occurs first. The Extension Benefit Charge percentage rate is based upon your age as of the Rider Date. The Optional Nonforfeiture Benefit Charge does not have a guaranteed maximum annual percentage rate and may change at any time. The highest current Extension Benefit Charge percentage rate is 0.08% of the Extension Benefit charged for a 69 year old contractowner. We will give you 30 days notice of our intent to raise the percentage rate. Any increase to the percentage rate will be applied on the next quarterly deduction following the effective date of the percentage rate change. Any change to the percentage rate will be subject to prior regulatory approval and will be the same for all contractowners in the same class on a nondiscriminatory manner. The Optional Nonforfeiture Benefit Charge is calculated by multiplying the Extension Benefit as of the valuation date on which the charge is deducted multiplied by ¼ of the annual Optional Nonforfeiture Benefit Charge percentage (which is stated in the Rider) as of the valuation date on which the charge is deducted. On the Rider Date the Extension Benefit will be double the Acceleration Benefit. The Optional Nonforfeiture Benefit Charge will increase as the Extension Benefit increases due to purchase payments made within the first 90 days after the Rider Date . The Optional Nonforfeiture Benefit Charge will decrease as the Extension Benefit decreases by Extension Benefit payments or Excess Withdrawals. The Optional Nonforfeiture Benefit Charge will be deducted until the Extension Benefit is zero or there is no contract value remaining, whichever occurs first. The charge percentage for the Optional Nonforfeiture Benefit Charge is based upon your age as of the Rider Date. The following example illustrates the calculation of the LTC Benefit Charge for a 60 year old. The example assumes the Level Benefit option , and the Optional Nonforfeiture Benefit have been chosen. Acceleration Benefit: LTC Guaranteed Amount: Extension Benefit: Acceleration Benefit Charge percentage: 0.50% Extension Benefit Charge percentage: 0.38% Optional Nonforfeiture Benefit Charge percentage: 0.06% LTC Charge (annual) * : * $500 Acceleration Benefit Charge (0.50% * $100,uaranteed Amount) + $760 Extension Benefit Charge (0.38% * $200,000 Extension Benefit) + $120 Optional Nonforfeiture Charge (0.06%* $200,000Extension Benefit) $1,380 annual LTC Charge. The following example illustrates the calculation of the LTC Benefit Charge for a 60 year old. The example assumes the Growth Benefit option and the Optional Nonforfeiture Benefit have been chosen. Acceleration Benefit: LTC Guaranteed Amount: Extension Benefit: Growth Benefit $0 Acceleration Benefit Charge percentage: 0.75% Extension Benefit Charge percentage: 0.38% Optional Nonforfeiture Benefit Charge percentage: 0.06% LTC Charge (annual)*: *$750.00 Acceleration Benefit Charge (0.75% * $100,uaranteed Amount)) + $760.00 Extension Benefit Charge (0.38% * $200,000 Extension Benefit) + $120.00 Optional Nonforfeiture Benefit Charge (0.06%* $200.000 Extension Benefit) $1,630 annual LTC Charge. Contract Free Withdrawal Provision. Conforming and Excess Withdrawals as well asAcceleration Benefit and Growth Benefit payments will be applied against the contract’s free withdrawal provision. If your contract allows withdrawals up to a specified percentage of contract value or purchase payments without incurring a surrender charge during the surrender charge period, then any Conforming and Excess Withdrawals or Acceleration Benefit or Growth Benefit payments will reduce the amount available for free withdrawal. Death Benefits.The Rider has no provision for death other than the death benefit provision in the underlying contract. The Rider terminates upon death of the Covered Life and t he LTC Benefits, including the LTC Guaranteed Amount, will not be payable under any death benefit option. At the time of death, if the contract value equals zero, no death benefit options (as described in the Death Benefit section of the prospectus) will be in effect.If a contractowner who had been receiving LTC Benefit payments dies while the contract is in effect, we reserve the right to withhold a portion of any death benefits that would otherwise be payable until we have verified that we have received all requests for LTC Benefits. Death benefit distributions in accordance with Code section 72(s) or 401(a) (9) will be made no later than five years from the date of the contractowner’s death. The EEB death benefit is not available with this Rider. T he Guarantee of Principal Death Benefit and Enhanced Guaranteed Minimum Death Benefit both calculate death benefit amounts by deducting withdrawals in the same proportion that the withdrawal reduces the contract value. For purposes of calculating death benefits under those contracts, Acceleration Benefit payments and Growth Benefit payments are considered withdrawals that reduce the amount of the death benefit. See The Contracts – Death Benefits section of your prospectus for more details. Misstatement of Age or Sex.If your age or sex has been misstated, we will adjust the LTC Charges to the amounts that would have applied based on your correct age or sex. If the Rider would not have been issued at the correct age and sex, it will be cancelled and we will refund to you all LTC Charges paid minus the amount of LTC Benefits that have been paid. Rider Return Privilege. You maycancel the Rider within 30 days of your receipt of the Rider for any reason by delivering or mailing the Rider, postage prepaid, to the Home Office at PO Box 7866, 1300 Clinton Street, Fort Wayne, IN 46802-7866. A Rider cancelled under this provision will be void and any LTC Charges assessed will be refunded. Cancellation of the Rider under this provision will not result in cancellation of the underlying contract. If you surrender the entire contract within the 30 day Rider free-look period but after the underlying contract’s free-look period any applicable contingent deferred sales charges will be deducted from the contract value. Federal Taxation.The Rider is a Qualified Long-Term Care Insurance Contract under section 7702B(b) of the Internal Revenue Code.As described above, the LTC Charge is deducted from the contract value on a quarterly basis.For tax years beginning after December 31, 2009, the deductions from the contract value to pay LTC Charges will not be reported as taxable distributions from the variable annuity contract and such deductions will reduce the contractowners basis in the contract.The deductions from the contract value will reduce the contract value, but not below zero. Federal Income Tax Treatment of Benefits under the Rider. The LTC Benefits provided under the Rider are treated as provided under a “Qualified Long-Term Care Insurance Contract,” as that term is defined under section 7702B(b) of the Internal Revenue Code.This discussion outlines our understanding of the federal income tax treatment of the LTC Benefits, as well as how the LTC Benefit payments will be reported to you.However, you should always consult a tax advisor about the application of tax rules to your individual situation. Benefits that you receive under a Qualified Long-Term Care Insurance Contract will not be treated as taxable income to you as long as such benefits do not exceed the greater of (i) the expenses that you actually incur for Covered Services, or (ii) a maximum per diem, or daily, dollar amount determined by the IRS.All payments that you receive under all Qualified Long-Term Care Insurance Contracts, as well as any payments under an accelerated benefit rider made to you if you are “chronically ill,” are included in determining whether the benefit limits have been exceeded and reduce the contractowner’s basis in the contract. These payments may also reduce the basis in your annuity contract. If the LTC Benefits that you receive exceed the benefit limits outlined above, the amount of the excess benefits may represent taxable income to you.If you are under age 59½ at the time of the payment of excess benefits, an additional 10% “penalty tax” may apply. If the Maximum Monthly LTC Benefit amount, if applicable, exceeds the limits under IRS rules (currently $290.00 per day or $105,850 annually for 2010), amounts received by you in excess of the IRS limit may be excludable from ordinary income to the extent that you have actually incurred long-term care expenses of that amount.You should take into account the IRS limit when selecting the amount of monthly LTC Benefit you would like to receive. We recommend that you discuss the tax implications of receiving benefits in excess of the IRS limit with a tax advisor. Termination.The Rider will terminate under any of the following circumstances: a. termination of the underlying annuity contract; b. upon written request to terminate the Rider after the 3rd Rider Date anniversary. You may not request to terminate the Rider prior to the 3rd Rider Date anniversary; c. you elect to receive annuity payouts under any of the annuity payout options available including i4LIFE® Advantage (with or without the Guaranteed Income Benefit), or Lincoln SmartIncomeSMInflation; d. on the date the contractowner is changed due to death or divorce; e. upon the death of the Covered Life; f. 45 days after the Rider Date if a signed duplicate copy of the contract amendment issued with the Rider is not returned to Lincoln Life; g. an Excess Withdrawal reduces the contract value to zero; h. all LTC Benefits are reduced to zero; i. you terminate the Rider under the Nonforfeiture provision. Upon termination of the Rider the LTC Benefits (except benefits provided under either Nonforfeiture Benefit provision) and LTC Charge will terminate and a proportional amount of the LTC Charge will be deducted. Contract value in the LTC Fixed Account will be transferred to the subaccounts according to your future subaccount allocation instructions.The termination will not result in any increase to the contract value equal to the LTC Guaranteed Amount. Annuity Commencement Date.When you purchase the Rider the annuity commencement date of the underlying contract will be changed, if it is not already, to be the annuitant’s 95th birthday. If you are not receiving LTC Benefit payments under this Rider at the time the Contract reaches the annuity commencement date, we will stop deducting the LTC Charge. The remaining Extension Benefit, if any, as of the valuation date falling on or immediately after the annuity commencement date will remain in-force as long-term care insurance not subject to any further charge. If there is any remaining contract value you will need to elect any annuity payout option that is guaranteed in your contract or any other annuity payout option made available as agreed upon in writing by us. Acceleration Benefits and Growth Benefits will be terminated, unless otherwise agreed to by us If you are receiving LTC Benefit payments under this Rider at the time the Contract reaches the Maturity Date we will extend the annuity commencement date and continue to provide Acceleration Benefits and Growth Benefits to you subject to the terms and conditions of the Rider.We will continue to pay LTC Benefits until the earlier of: i. the death of the Covered Life; or ii. all LTC Benefits are reduced to zero; or iii. you are no longer eligible to receive LTC Benefits; or iv. you elect an annuity payout option. If LTC Benefit payments stop after you have reached the annuity commencement date due to your becoming ineligible to receive LTC Benefits or the LTC Benefits being reduced to zero you must elect an annuity payout option within 90 days after the last payment is made. Any remaining Extension Benefit will remain in-force as paid-up long-term insurance. Any LTC Benefit paid under the annuity commencement provision will be paid in the same manner as any LTC Benefit previously described in this supplement including, but not limited to, eligibility, deductible period and maximum monthly limits.
